RECOMMENDED FOR PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 22a0004p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



                                                           ┐
 JERONIQUE D. CUNNINGHAM,
                                                           │
                               Petitioner-Appellant,       │
                                                            >        Nos. 11-3005/20-3429
                                                           │
       v.                                                  │
                                                           │
 TIM SHOOP, Warden,                                        │
                              Respondent-Appellee.         │
                                                           ┘

                        Appeal from the United States District Court
                         for the Northern District of Ohio at Toledo.
                  No. 3:06-cv-00167—Patricia A. Gaughan, District Judge.

                                   Argued: May 12, 2021

                            Decided and Filed: January 10, 2022

               Before: MOORE, KETHLEDGE, and WHITE, Circuit Judges.
                               _________________

                                          COUNSEL

ARGUED: Michael J. Benza, LAW OFFICE OF MICHAEL J. BENZA, Chagrin Falls, Ohio,
for Appellant. Margaret Moore, OFFICE OF THE OHIO ATTORNEY GENERAL, Columbus,
Ohio, for Appellee. ON BRIEF: Michael J. Benza, LAW OFFICE OF MICHAEL J. BENZA,
Chagrin Falls, Ohio, Karl Schwartz, WISEMAN & SCHWARTZ, LLP, Philadelphia,
Pennsylvania, for Appellant. Margaret Moore, Stephen E. Maher, OFFICE OF THE OHIO
ATTORNEY GENERAL, Columbus, Ohio, for Appellee.

       MOORE, J., delivered the opinion of the court in which WHITE, J., joined.
KETHLEDGE, J. (pp. 51–62), delivered a separate opinion concurring in the judgment in part
and dissenting in part.
 Nos. 11-3005/20-3429                  Cunningham v. Shoop                                  Page 2


                                       _________________

                                            OPINION
                                       _________________

       KAREN NELSON MOORE, Circuit Judge. Jeronique Cunningham and his half-brother
Cleveland Jackson robbed and shot several friends and their family members. A three-year-old
girl, Jala Grant, and a seventeen-year-old woman, Leneshia Williams, were killed; six others
were injured.    Cunningham was indicted and tried on two aggravated-murder counts, an
aggravated-robbery count, and six attempted-aggravated-murder counts. The aggravated-murder
charges carried death-penalty and firearms specifications. Cunningham and Jackson were tried
separately. The jury found Cunningham guilty on all counts and specifications and sentenced
him to death. See State v. Cunningham (Cunningham II), 824 N.E.2d 504, 510–13 (Ohio 2004).

       We consider eight issues in this habeas case. The first and second issues are juror-bias
claims involving Cunningham’s jury foreperson Nichole Mikesell. Cunningham argues that
Mikesell’s colleagues at the county’s children-services agency improperly relayed external
information about Cunningham to her. He also argues that Mikesell’s relationship with the
victims’ families affected the jury’s impartiality. He seeks a hearing to investigate jury bias on
both fronts. Third, we consider whether Cunningham’s counsel ineffectively failed to investigate
and present mitigating evidence.      Fourth, we review whether Cunningham’s trial counsel
ineffectively failed to investigate, obtain, and present expert testimony about ballistics. Fifth, we
evaluate whether the trial court improperly restricted Cunningham’s ability to question
prospective jurors during voir dire. Sixth, we decide whether the trial court failed to instruct the
jury that it must determine Cunningham’s personal culpability before imposing a death sentence.
Seventh, we determine whether the prosecution improperly failed to turn over witness statements
to the defense. Finally, we consider whether the prosecution made improper closing arguments
during the guilt and sentencing phases. CA6 No. 11-3005 R. 50 (7/27/11 Order at 2); R. 71
(10/13/11 Order at 1); R. 187 (7/28/20 Order at 3).
 Nos. 11-3005/20-3429                Cunningham v. Shoop                                Page 3


       We cannot grant Cunningham relief for issues three through eight. But we conclude that
Cunningham is entitled to proceed on his juror-bias claims. We therefore REVERSE and
REMAND so that the district court can conduct an evidentiary hearing to investigate juror bias.

                             I. ISSUES #1 & #2: JUROR BIAS

A. Background

       1. Trial

       Nichole Mikesell served as the jury foreperson for Cunningham’s trial. R. 194-2 (Trial
Tr. at 1498) (Page ID #10708). On her jury questionnaire, Mikesell indicated that she worked as
a child-abuse investigator at Allen County Children Services and as a crisis counselor at Crime
Victims Services. R. 192-4 (Mikesell Questionnaire) (Page ID #5301, 5306). She wrote that she
worked closely with the Allen County sheriff’s office, the Lima police department, and the
juvenile court. Id. (Page ID #5302–04). To the prompt “[d]o you know of any reason you could
not sit as a juror and be absolutely fair to the Defendant and the State of Ohio and render a
verdict based solely upon the evidence presented you[,]” Mikesell checked “no.” Id. (Page ID
#5308). At voir dire, the judge asked the prospective jurors “do any of you have any personal
knowledge of the facts of this case?” R. 194-1 (Voir Dire at 13) (Page ID #9181). Mikesell said
nothing. Id. at 14 (Page ID #9182). The court, the prosecution, and defense counsel confirmed
that Mikesell knew several of the prosecutors and a defense lawyer from work, that she worked
at children services, and that she had friends “on the police department,” but Mikesell assured
the court that she would be impartial. Id. at 24–25, 37, 72, 207–09 (Page ID #9192–93, 9205,
9240, 9375–77).

       The jury found Cunningham guilty on all counts and specifications and sentenced him to
death. See Cunningham II, 824 N.E.2d at 512–13. Cunningham appealed his conviction and
sentence to the Ohio Supreme Court. See id. at 513.
 Nos. 11-3005/20-3429                Cunningham v. Shoop                                  Page 4


       2. State Postconviction Proceedings

       During the pendency of Cunningham’s direct appeal, Jackson’s investigator endeavored
to interview Cunningham’s jurors. The investigator secured interviews with six members of
Cunningham’s jury, including foreperson Mikesell and jurors Staci Freeman and Roberta
Wobler, and an alternate. R. 192-4 (Investigator Rep.) (Page ID #5122). The investigator
prepared a report of these seven interviews, and he swore to their veracity in an affidavit dated
July 16, 2003. R. 192-4 (Ericson Aff.) (Page ID #5121). The investigator wrote—

       [Mikesell] said that there was nothing in Jeronique’s life that could have possibly
       explained his participation in the instant offense. She said that Jeronique is an
       evil person. She said that some social workers worked with Jeronique in the past
       and were afraid of him. She also said that if you observe one of the veins starting
       to bulge in his head, watch out and stay away because he might try to kill you.
       She also said that Jeronique had no redeeming qualities. . . . She said that the
       defense knew what she did at children’s services but did not ask her if she had any
       direct information regarding the instant offense. As it turned out, she did not have
       any pertinent information regarding the instant offense but said that the defense
       would not be aware of this.

R. 192-4 (Investigator Rep.) (Page ID #5132) (emphasis added). Freeman relayed that she voted
last for finding Cunningham guilty of aggravated murder. Id. (Page ID #5125). “After a while,”
the report provides, “[Freeman] was convinced by the other jurors that Jeronique had in fact been
guilty of aggravated murder as opposed to murder.” Id.

       Cunningham timely petitioned for state postconviction relief on August 1, 2003, raising a
jury-bias claim based on the investigator’s affidavit and report. R. 192-4 (2003 Postconviction
Pet.) (Page ID #5047, 5085–91). Pointing to Mikesell’s interview, Cunningham asserted that
Mikesell’s colleagues told her “extraneous” and “highly prejudicial information” that Mikesell
had failed to divulge during voir dire or in her jury questionnaire.       Id. (Page ID #5087).
Asserting that his Sixth Amendment right to a trial by an impartial jury and his Fifth and
Fourteenth Amendment due-process rights were violated, Cunningham requested a new trial or,
at a minimum, discovery and an evidentiary hearing. Id. (Page ID #5088, 5090–91).
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                  Page 5


       The state trial court denied Cunningham’s postconviction petition without permitting
discovery or an evidentiary hearing, and the Ohio Court of Appeals affirmed, reasoning that

       Cunningham asserted that the presence of Juror Number 21, Nichole Mikesell, on
       the jury was prejudicial to him and violated his rights to a fair and impartial
       jury. . . .
       The only comment made by Mikesell that would have any bearing on
       Cunningham’s assertion is that she was provided information by some social
       workers regarding Cunningham. However, the investigator’s interview summary
       of Mikesell does not indicate whether Mikesell obtained this information from the
       social workers prior to, during, or subsequent to Cunningham’s trial. The record
       also does not provide when the investigator conducted these interviews with the
       jurors. However, the record does provide that Mikesell was thoroughly examined
       during the voir dire process and that she informed the court regarding the
       information she had about the case. Mikesell never indicated that she could not
       be a fair and impartial juror.

State v. Cunningham (Cunningham I), 2004 WL 2496525, at *15 (Ohio Ct. App. 2004).

       The Ohio Supreme Court denied Cunningham’s claims on direct appeal, Cunningham II,
824 N.E.2d at 532, and later declined to review Cunningham’s postconviction petition, State v.
Cunningham, 824 N.E.2d 92 (Ohio 2005).

       3. Federal Habeas Proceedings

       In 2006, Cunningham petitioned for habeas relief. He reasserted that his constitutional
rights were violated by Mikesell’s knowledge of extrajudicial information about Cunningham.
R. 19-2 (Habeas Pet. at 7) (Page ID #243). The district court allowed Cunningham to depose the
jurors, Mikesell’s colleagues at Allen County Children Services, and Jackson’s investigator.
R. 79 (4/18/08 Mot. at 2–3) (Page ID #1501–02); R. 86 (6/9/08 Order at 10–12) (Page ID #1861–
63).

       Cunningham acquired affidavits from Freeman and Wobler. R. 104-1 (Freeman Aff. at
1) (Page ID #1955); R. 103-1 (Wobler Aff. at 1) (Page ID #1952). Freeman averred that during
guilt-phase deliberations, Mikesell told the other jurors that she worked at the county’s children-
services agency. R. 104-1 (Freeman Aff. at 1) (Page ID #1955). When Freeman expressed that
the ballistic evidence pointed to Jackson’s—not Cunningham’s—gun, Mikesell apparently
 Nos. 11-3005/20-3429                  Cunningham v. Shoop                               Page 6


responded: “[y]ou don’t understand. I know the families of the people that were shot in the
kitchen. The families know me and I am going to have to go back and see them. These families
are my clients.” Id. at 1–2 (Page ID #1955–56). Freeman “interpreted Mikesell’s comments as
pressure to vote guilty.” Id. at 2 (Page ID #1956). Wobler attested that “[o]ne young woman on
the jury was adamant that Jeronique was not guilty. Mikesell told the young woman and the jury
that the young woman did not have to work in the local community.” R. 103-1 (Wobler Aff. at
1) (Page ID #1952).

        Cunningham also deposed Mikesell. When pressed about her comments to Jackson’s
investigator, Mikesell avouched that none of her social-worker colleagues had spoken to her
about Cunningham but conceded that she had read Cunningham’s files posttrial. R. 188-1
(Mikesell Dep. at 13–14) (Page ID #2915–16). Mikesell claimed that she had not relayed to the
other jurors any information from these records. Id. at 14 (Page ID #2916). The presiding
magistrate judge barred Cunningham’s attorney from asking Mikesell if she worked with or had
communicated with the victims’ families. Id. at 16–20 (Page ID #2916–17).

        The district court permitted Cunningham to amend his habeas petition to include a second
juror-bias claim based on Mikesell’s knowledge and relationship with the victims’ families. R.
111 (3/27/09 Mot. at 4–5) (Page ID #2036–37); R. 120 (7/21/09 Order at 5) (Page ID #2321).
Denying Cunningham’s request for an evidentiary hearing, the district court permitted
depositions of Freeman and Wobler instead. R. 120 (7/21/09 Order at 5) (Page ID #2321). The
district court explained that the necessity of an evidentiary hearing depended on the jurors’
testimony. Id. at 6 (Page ID #2322).

        Cunningham deposed Freeman and Wobler.          Freeman reiterated that at guilt-phase
deliberations, Mikesell told the jurors that she “dealt with the victims and their families, they
knew who she was, and that if she would find him not guilty that she would have to deal with
them and that’s just something she didn’t want to have to deal with because they knew who she
was.”    R. 137-1 (Freeman Dep. at 6) (Page ID #2455).           Mikesell’s comments affected
Freeman—
 Nos. 11-3005/20-3429                       Cunningham v. Shoop                                          Page 7


        I felt, I felt pressured that . . . How do I put this? I think that [Mikesell] . . . I think
        that other people in the room felt pressured. I was honestly the last one holding
        out, and I felt that I was up against a wall, and she was very domineering and so I
        just . . . You know I regret, I shouldn’t have, but I voted guilty. . . . I mean I felt
        the sense in the room, I felt the pressure. She tried to steer everyone towards that.

Id. at 11 (Page ID #2460).            Freeman did not remember whether she had told Jackson’s
investigator that she was “[c]onvinced by the other jurors that Jeronique had in fact been guilty
of aggravated murder as opposed to murder.” Id. at 28–29 (Page ID #2477–78). But, Freeman
insisted, she had mentioned to the investigator that Mikesell spoke during deliberations about the
victims’ families. Id. at 15, 18, 19, 20 (Page ID #2464, 2467, 2468, 2469). After reading the
investigator’s report, however, Freeman confirmed that her remarks to Jackson’s investigator
were not in the report. Id. at 17–18 (Page ID #2466–67). Wobler likewise averred that Mikesell
stated in guilt-phase deliberations that she “may in the future be working with the [victims’]
families.” R. 136-1 (Wobler Dep. at 5) (Page ID #2435). Wobler swore, however, that her
decision was unaffected by Mikesell’s comments. Id. at 6 (Page ID #2436).1

        The case was subsequently assigned to a different district court, which denied
Cunningham’s federal habeas petition. See Cunningham v. Hudson, No. 3:06 CV 0167, 2010
WL 5092705, at *1 (N.D. Ohio Dec. 7, 2010). Applying 28 U.S.C. § 2254(d)(1) deference, the
district court found that the Cunningham I court’s treatment of Cunningham’s initial juror-bias
claim (involving Mikesell’s exposure to external information about Cunningham) neither
contradicted nor unreasonably applied Supreme Court precedent. Id. at *20. The district court
further found that Cunningham’s second juror-bias claim (involving Mikesell’s relationship to
the victims’ families) was unexhausted, procedurally defaulted, and meritless. Id. at *21.




        1Wobler  could not recall having spoken to Jackson’s investigator but confirmed that it was possible.
R. 136-1 (Wobler Dep. at 12) (Page ID #2442).
          Ohio moved to strike Freeman’s and Wobler’s depositions. R. 142 (3/15/10 Mot.) (Page ID #2504). The
district court denied Ohio’s motion. R. 155 (5/26/10 Order at 3) (Page ID #2590). To the district court,
Cunningham’s seeking discovery for his initial juror-bias claim in his state postconviction petition showed that
Cunningham had diligently attempted to develop the facts underlying his second juror-bias claim in state court. Id.
Accordingly, the district court reasoned, 28 U.S.C. § 2254(e)(2) permitted the court to add the depositions to the
record. Id.
 Nos. 11-3005/20-3429                Cunningham v. Shoop                                  Page 8


       We vacated and remanded. Cunningham v. Hudson, 756 F.3d 477, 479 (6th Cir. 2014)
(per curiam). Pointing to the Ohio courts’ obscure interpretations of Ohio Rule of Criminal
Procedure 33 and Ohio Revised Code § 2953.23(A)(1), we concluded that it was “at least
debatable” whether Cunningham could raise his second juror-bias claim in a second state
postconviction petition or a motion for a new trial.            Id. at 485 (citation omitted).
So Cunningham’s failure to exhaust his second juror-bias claim did not constitute procedural
default. See id. at 487. The district court held Cunningham’s habeas petition in abeyance to
allow Cunningham to exhaust his second juror-bias claim in state court. Cunningham v. Hudson,
No. 3:06 CV 0167, 2014 WL 5341703, at *1 (N.D. Ohio Oct. 20, 2014).

       4. There and Back Again

       Back in state court, Cunningham filed a second state postconviction petition and a motion
for a new trial.    He raised his second juror-bias claim in both documents and requested
discovery, an investigator, an evidentiary hearing, and permission to file the delayed motion. R.
188-1 (2018 Postconviction Pet. at 1) (Page ID #2828); R. 209-1 (Mot. New Trial at 1) (Page ID
#11342). The Allen County Court of Common Pleas denied relief, and the Ohio Court of
Appeals affirmed.    The state appellate court ruled that Cunningham was not “unavoidably
prevented” from discovering the facts underlying his second juror-bias claim.            State v.
Cunningham (Cunningham III), 65 N.E.3d 307, 312–15, 317–18 (Ohio Ct. App. May 23, 2016).
The appellate court thus concluded that Ohio Revised Code Annotated § 2953.23(A) and Ohio
Criminal Rule 33 barred Cunningham’s new filings. See id. at 314–15, 317–18. The Ohio
Supreme Court declined review. State v. Cunningham, 77 N.E.3d 987 (Ohio 2017) (Table).

       Deferring to the state court’s “unavoidably prevented” analysis, the district court found
that Cunningham procedurally defaulted his second juror-bias claim. See Cunningham v. Shoop,
No. 3:06 CV 167, 2019 WL 6897003, at *11–12 (N.D. Ohio Dec. 18, 2019). Cunningham
appealed the district court’s decision, and we granted his motion to reinstate his initial appeal.
CA6 No. 11-3005 R. 187 (7/28/20 Order at 2).
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                               Page 9


B. Analysis

       1. Precedent

       To resolve Cunningham’s juror-bias claims, we consider three canonical cases: Remmer
v. United States, 347 U.S. 227 (1954); Michael Williams v. Taylor, 529 U.S. 420 (2000); and
Cullen v. Pinholster, 563 U.S. 170 (2011).

              a. Juror Bias: Remmer

       In Remmer, the Supreme Court held that a prima facie showing of juror bias—such as an
allegation of “any private communication, contact, or tampering directly or indirectly, with a
juror during a trial about the matter pending before the jury” in a criminal case—entitles a
defendant to a hearing, awards to the defendant a presumption of prejudice, and places on the
Government the burden of showing that the contact was harmless. Remmer, 347 U.S. at 229.
The Court followed up in Smith v. Phillips: “This Court has long held that the remedy for
allegations of juror partiality is a hearing in which the defendant has the opportunity to prove
actual bias.” 455 U.S. 209, 215 (1982) (emphasis added). Put another way, the Phillips Court
reaffirmed Remmer’s core holding that a showing of juror bias demands a hearing. See United
States v. Zelinka, 862 F.2d 92, 94–95 (6th Cir. 1988); United States v. Herndon, 156 F.3d 629,
635 (6th Cir. 1998).    Subsequent Supreme Court decisions that address Remmer hearings
confirm as much. See, e.g., United States v. Olano, 507 U.S. 725, 738–39 (1993); Rushen v.
Spain, 464 U.S. 114, 119–20 (1983).

       The courts of appeals were forced to grapple with whether Phillips shifted the burden of
proof at a Remmer hearing from the Government to the defendant and whether the presumption
of prejudice survived Phillips. Every other circuit maintains that the Government shoulders the
burden at a Remmer hearing of showing that the alleged juror bias was harmless and has
reaffirmed that defendants are awarded a presumption of prejudice at that hearing. See B.
Samantha Helgason, Opening Pandora’s Jury Box, 89 FORDHAM L. REV. 231, 242–43, 249–50
(2020); Sheppard v. Bagley, 657 F.3d 338, 350 n.1 (6th Cir. 2011) (Merritt, J., dissenting)
(collecting cases). We charted our own course. In Zelinka, we reiterated that Remmer “outlined
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                              Page 10


the procedure that district courts should follow when advised of unauthorized contacts with a
juror”—

       The trial court should not decide and take final action ex parte on information
       such as was received in this case, but should determine the circumstances, the
       impact thereof upon the juror, and whether or not it was prejudicial, in a hearing
       with all interested parties permitted to participate.

Zelinka, 862 F.2d at 94–95 (quoting Remmer, 347 U.S. at 229–30). We nonetheless concluded
that Phillips shifted the burden of showing bias at Remmer hearings to defendants and stripped
defendants of the presumption of prejudice.      See id. at 95–96.    Notwithstanding, we still
guarantee defendants a “meaningful opportunity” to demonstrate juror bias, United States v.
Lanier, 988 F.3d 284, 295 (6th Cir. 2021) (quoting Herndon, 156 F.3d at 637), and maintain that
bias may be actual (“bias in fact”) or implied (“employ[ing] a conclusive presumption that a
juror is biased” in “certain ‘extreme’ or ‘exceptional’ cases”), Treesh v. Bagley, 612 F.3d 424,
437 (6th Cir. 2010) (citations omitted).

               b. AEDPA: Michael Williams and Pinholster

       In Michael Williams, the Court held that when the state courts have not adjudicated a
habeas petitioner’s claims on the merits and the petitioner diligently attempted to develop the
facts of that claim in state courts, 28 U.S.C. § 2254(e)(2) permits federal courts to hold an
evidentiary hearing for that claim. See Michael Williams, 529 U.S. at 437.

       Michael Wayne Williams was convicted of a capital crime. See id. at 426. He petitioned
for postconviction relief in the Virginia courts, alleging that the Commonwealth had failed to
disclose its unofficial deal with one of the witnesses. See id. at 427. The Virginia Supreme
Court dismissed the petition. See id. Williams sought federal habeas relief. See id. He reraised
his undisclosed-agreement claim and set forth three new claims. Williams now alleged that
Virginia violated Brady v. Maryland, 373 U.S. 83 (1963), by failing to disclose a pretrial
psychiatric examination of the same witness. Michael Williams, 529 U.S. at 427. He also raised
a juror-bias claim and a prosecutorial-misconduct claim. See id. One of Williams’s jurors was
formerly married to a witness for Virginia, and one of the prosecutors had represented the juror
in the divorce proceedings. See id. at 440–41. At voir dire, when the judge asked if any of the
 Nos. 11-3005/20-3429                       Cunningham v. Shoop                                          Page 11


prospective jurors were related to the witnesses, the juror said nothing. See id. And when the
judge asked if any of the prospective jurors had been represented by the attorneys involved in the
case, both the juror and the prosecutor remained silent. See id. at 441.

        The Michael Williams Court addressed whether 28 U.S.C. § 2254(e)(2) barred a federal
habeas court from holding an evidentiary hearing for these four claims. See id. at 432. Per that
provision, “[i]f the applicant has failed to develop the factual basis of a claim in State court
proceedings, the [federal habeas] court shall not hold an evidentiary hearing on the claim unless
the applicant shows that” they meet both exceptions listed in § 2254(e)(2)(A) and (B). 28 U.S.C.
§ 2254(e)(2). The Court underscored that “failed to develop” turned on “diligence.” Michael
Williams, 529 U.S. at 432.

        Because Williams diligently explored the facts underlying his juror-bias and
prosecutorial-bias claims, the Court concluded that the federal courts could hold a § 2254(e)(2)
evidentiary hearing for those two claims. See id. at 440–44. But the Court determined that
Williams had not diligently developed his Brady claim. See id. at 437–38. The Court also
punted Williams’s failure-to-disclose claim. See id. at 444. Unlike the three new federal habeas
claims, the Virginia Court of Appeals had rejected the failure-to-disclose claim on the merits,
implicating 28 U.S.C. § 2254(d)(1)’s deferential standards of review of state courts’ merits
decisions. The Michael Williams Court therefore found it “unnecessary to reach the question
whether § 2254(e)(2) would permit a hearing on th[at] claim.” Id.

        The Court addressed the relationship between § 2254(d)(1) and (e)(2) more than a decade
later in Pinholster. There, the Court concluded that federal courts must limit their review of a
state court’s merits adjudication to the record before that state court. Pinholster, 563 U.S. at 181.
Thus, federal courts cannot consider evidence yielded at federal habeas evidentiary hearings
when reviewing state courts’ merits decisions. See id. at 185–86.2




        2The  Pinholster Court reiterated Michael Williams’s analysis of § 2254(e)(2)’s application to claims that
had not been adjudicated by state courts on the merits and reasoned further that Michael Williams’s leaving open the
§ 2254(d)(1) question “supported” the outcome in Pinholster. See Pinholster, 563 U.S. at 183–86.
 Nos. 11-3005/20-3429                  Cunningham v. Shoop                                 Page 12


       Faithfully applying Remmer, Michael Williams, and Pinholster, we conclude that
Cunningham is entitled to an evidentiary hearing for both his juror-bias claims.

       2. Juror-Bias Claim #1

       The Cunningham I court adjudicated Cunningham’s first juror-bias claim—that
Mikesell’s social-worker colleagues fed her information about Cunningham—on the merits. Per
28 U.S.C. § 2254(d)(1) and Pinholster, the appropriate inquiry is whether Cunningham I was
contrary to or unreasonably applied Supreme Court precedent based on the record before it. See
Terry Williams v. Taylor, 529 U.S. 362, 405–11 (2000) (O’Connor, delivering majority opinion
for standards governing § 2254(d)(1)’s contrary-to and unreasonable-application clauses);
Harrington v. Richter, 562 U.S. 86, 102 (2011) (promulgating fairminded-jurists-could-disagree
standard for § 2254(d)(1) unreasonable-application inquiry); Renico v. Lett, 559 U.S. 766, 779
(2010) (explaining that decisions issued by courts of appeals do not constitute clearly established
Supreme Court precedent for § 2254(d) purposes). So—as Ohio points out, Appellee’s Br. #2 at
55—we may consider the investigator’s affidavit and interview report that were presented to the
state court, but we cannot include the affidavits and depositions generated during the federal
habeas proceedings.

       We hold that Cunningham I unreasonably applied Remmer. Phillips retained Remmer’s
core holding that a prima facie showing of juror bias entitles a defendant to an evidentiary
hearing. See Phillips, 455 U.S. at 215 (“[T]he remedy for allegations of juror partiality is a
hearing . . . .” (emphasis added)). By attaching evidence to his state postconviction petition that
raised the question whether Mikesell had spoken to her colleagues about him, Cunningham
credibly alleged that a “private communication [occurred] . . . with a juror during a trial about the
matter pending before the jury . . . .” Remmer, 347 U.S. at 229. This colorable claim of
extraneous influence entitled Cunningham to a Remmer hearing. See id.; see also Herndon, 156
F.3d at 635 (“Where a colorable claim of extraneous influence has been raised . . . a ‘Remmer
hearing’ is necessary to provide the defendant with ‘the opportunity to prove actual bias.’”
(quoting Phillips, 455 U.S. at 217)); Garcia v. Andrews, 488 F.3d 370, 376 (6th Cir. 2007))
(“This court has defined ‘an extraneous influence on a juror [as] one derived from specific
knowledge about or a relationship with either the parties or their witnesses.’” (alteration in
 Nos. 11-3005/20-3429                  Cunningham v. Shoop                                  Page 13


original) (quoting Herndon, 156 F.3d at 635)); Ewing v. Horton, 914 F.3d 1027, 1030 (6th Cir.
2019) (“When a trial court is presented with evidence that an extrinsic influence has reached the
jury which has a reasonable potential for tainting that jury, due process requires that the trial
court take steps to determine what the effect of such extraneous information actually was on that
jury. In other words, where a colorable claim of extraneous influence has been raised, an
evidentiary hearing must be held to afford the defendant an opportunity to establish actual bias.”
(cleaned up)).

       The dissent notes that only our circuit precedent addressing juror bias on direct appeal
uses the term “colorable claim,” and as such, per § 2254(d)(1), we may not rely on it in
analyzing the state court’s interpretation of Remmer. Dissent Op. at 54. Requiring only a prima
facie (i.e., colorable) claim of prejudice, however, is the only sensical interpretation of Remmer,
which is Supreme Court precedent.          Remmer instructed the trial court to “determine the
circumstances, the impact thereof upon the juror, and whether or not it was prejudicial, in a
hearing” based on “information such as was received in this case,” but the point of that rule was
to direct the district court to inquire further into the defendant’s credible allegations. 347 U.S. at
229–30. That language cannot be reduced to a mere “data point,” and cannot be reasonably
interpreted, as the dissent suggests, to limit the future application of Remmer to its precise facts.
Dissent Op. at 55.

       Nor does our requisite level of deference to Ohio courts require us to accept an
unreasonable application of Remmer’s rule solely because Remmer involved different allegations
of outside influence. See Panetti v. Quarterman, 551 U.S. 930, 953 (2007) (“AEDPA does not
‘require state and federal courts to wait for some nearly identical factual pattern before a legal
rule must be applied.’” (quoting Carey v. Musladin, 549 U.S. 70, 81 (2006))). Whether the
defendant alleges that a third party offered a juror a bribe, as in Remmer, or that a third party
provided a juror with outside information she otherwise would not have known, the principle is
the same: a defendant must be afforded a chance to prove the juror’s bias in a Remmer hearing.
See Phillips, 455 U.S. at 216 (“Preservation of the opportunity to prove actual bias is a guarantee
of a defendant's right to an impartial jury.” (quoting Dennis v. United States, 339 U.S. 162, 167
(1950))).
 Nos. 11-3005/20-3429                      Cunningham v. Shoop                           Page 14


       Ohio insists, and the dissent agrees, that Cunningham has not provided any evidence that
Mikesell used extrajudicial information while a member of the jury. See Appellee’s Br. #2 at 21;
Dissent Op. at 55–56. But Ohio has skipped a constitutional step. In Remmer, the Court did not
require the defendant to prove “what actually transpired, or whether the incidents that may have
occurred were harmful or harmless” before receiving an evidentiary hearing. 347 U.S. at 229.
Again, Phillips reiterated Remmer’s guarantee that a prima facie showing of juror bias entitles a
defendant to an evidentiary hearing—“allegations of juror partiality” suffice. 455 U.S. at 215
(emphasis added). Per Remmer,—which, contrary to the dissent’s interpretation, also involved a
“degree of speculation”—a hearing was the appropriate forum for a trial court to decide the
nature, timing, and content of any communications about Cunningham between Mikesell and her
colleagues. To receive a Remmer hearing, Cunningham had to colorably allege that the jury
encountered extraneous influence—which he did in his state postconviction petition. The state
appellate court thus unreasonably dismissed Cunningham’s first juror-bias claim based on the
interview report.

       The Cunningham I court erroneously homed in on Mikesell’s statements during voir dire.
Cf. Cunningham I, 2004 WL 2496525, at *15.3 Yes, Mikesell proclaimed that she could be fair
and impartial notwithstanding that she had worked with members of the police department, the
prosecution, and the defense. But Mikesell’s relationship with the Ohio justice system’s repeat
players is immaterial to whether her colleagues may have provided her with external information
during trial. Nothing otherwise stated in Mikesell’s jury questionnaire or during voir dire would
have flagged to Cunningham’s trial counsel that Mikesell might have been discussing this case
with her colleagues. Indeed, Mikesell confirmed that her employment at Allen County Children
Services would not affect her partiality without saying more. Her statement weighs in favor—
not against—finding that Cunningham’s lawyers had no notice that Mikesell or her colleagues
possessed extrajudicial information about him.




       3The   district court similarly erred. See Cunningham, 2019 WL 6897003, at *20.
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                              Page 15


       The Cunningham I court’s unsound reasoning that “the record [] does not provide when
the investigator conducted these interviews with the jurors” puts us at sea. Cunningham I, 2004
WL 2496525, at *15. Neither Remmer nor Phillips states that the timing of a defendant’s
allegation of an external contact erases their right to an evidentiary hearing.      Indeed, the
defendant in Remmer learned about an impermissible external contact between his jury
foreperson and the FBI after his verdict came in—just like this case. See Remmer, 347 U.S. at
228. Citing the timing of the juror interviews to deny Cunningham any investigation into juror
bias involves an unreasonable application of Remmer. The interviewer’s affidavit, moreover, is
dated July 16, 2003.    R. 192-4 (Ericson Aff.) (Page ID #5121). Clearly, the investigator
interviewed the jurors between Cunningham’s sentencing on June 23, 2002 and the affidavit’s
signing on July 16, 2003. See R. 192-2 (Sentencing Order at 8) (Page ID #4326); R. 192-4 (2003
Postconviction Pet.) (Page ID #5047). Because the record indicates the period during which
these interviews occurred, the Cunningham I court “unreasonabl[y] determine[ed] the facts in
light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). “This
partial reliance on an erroneous factual finding further highlights the unreasonableness of the
state court’s decision.” Wiggins v. Smith, 539 U.S. 510, 528 (2003).

       That Mikesell told Jackson’s investigator that she did not have “pertinent” or “direct”
information about Cunningham’s “instant offense” is inapposite. R. 192-4 (Investigator Rep.)
(Page ID #5132). Consider our recent decision in Ewing. In that habeas case, Ewing was
convicted of a gang-related murder. One of Ewing’s jurors filed an affidavit postverdict. She
swore that two other jurors mentioned during deliberations that they had looked up a picture of
Ewing on Facebook; had read a eulogy online about the victim; and Googled information about
gang codes, history, and hierarchy.     Based on that affidavit alone, the State of Michigan
conceded, and this court agreed, that Ewing deserved a Remmer hearing. Ewing, 914 F.3d at
1029–30. We emphasized that the external information “had a clear potential for tainting the
jury.” Id. at 1030. We were unswayed by the Michigan Court of Appeals’s determination “that
the extraneous information was duplicative of evidence produced at trial and thus harmless”; that
the Facebook picture was “innocuous and similar to many photos that were shown at trial”; that
“Watson’s eulogy contained no new, relevant information and presumably was discussed only in
 Nos. 11-3005/20-3429                       Cunningham v. Shoop                                          Page 16


passing”; and that “the information about gang activity and hierarchy was either patently obvious
or easily inferred from witness testimony.” Id. at 1029–30.

        Likewise, any information that Mikesell’s social-worker colleagues may have told her
about Cunningham or that she learned from reading his file poses a glaring risk of taint.4
Consider what Mikesell told Jackson’s investigator. Mikesell stated that “there was nothing in
Jeronique’s life that could have possibly explained his participation in the instant offense” and
that “Jeronique is an evil person.” R. 192-4 (Investigator Rep.) (Page ID #5132). She mentioned
that “some social workers worked with Jeronique in the past and were afraid of him” before
explaining “if you observe one of the veins starting to bulge in his head, watch out and stay away
because he might try to kill you.” Id. She closed with: “Jeronique had no redeeming qualities.”
Id. Of course, we cannot tell from the investigator’s report whether Mikesell developed these
strong opinions because of information learned at trial or from her colleagues; a Remmer hearing
is the appropriate forum to discern the answer. Just like the photo, eulogy, and gang information
in Ewing, the information that might have been relayed to Mikesell is just as irrelevant to the
crime but equally as charged with bias.                 Clearly, the prejudicial nature of the external
information does not rise and fall on whether the information is “pertinent” or “direct[ly]”
connected to a habeas petitioner’s “instant offense.” R. 192-4 (Investigator Rep.) (Page ID
#5132).

        We are aware that the district court allowed Cunningham to conduct limited depositions
of three of the jurors—Freeman, Wobler, and Mikesell. And during her deposition, Mikesell
denied that she spoke to her colleagues about Cunningham or read from his file during the trial.
Even if we could consider the affidavits and depositions—which, again, we cannot under


         4The dissent portrays Cunningham’s claim of juror bias as “an allegation that, a year after trial Mikesell
knew that some of her colleagues were afraid of Cunningham” and concludes that this “allegation, taken as true, is
not nearly as prejudicial on its face as the bribery allegation in Remmer was.” Dissent Op. at 55. The dissent both
mischaracterizes Cunningham’s allegations and conflates his allegations with one sentence in the investigative
report read in isolation. Cunningham alleges that the information in the investigator’s report, read in context with
Mikesell’s other statements and the timing of the investigation, plausibly give rise to an inference that Mikesell
received during the trial information about Cunningham from social workers or Cunningham’s case file. That
allegation—that Mikesell received during the trial outside information that social workers were afraid of
Cunningham—taken as true, is even more prejudicial than an FBI agent’s inquiring about the juror’s own conduct in
Remmer. 347 U.S. at 229.
 Nos. 11-3005/20-3429                         Cunningham v. Shoop                                           Page 17


Pinholster—we would still grant Cunningham a Remmer hearing. Remmer was unambiguous:
an allegation of extraneous influence entitles a defendant to a constitutionally meaningful
investigation into juror bias at a hearing. Of course, we accord deference to state courts’
management of Remmer hearings in habeas cases per § 2254(d)(1). See Carroll v. Renico,
475 F.3d 708, 712 n.3 (6th Cir. 2007). But no Remmer hearing occurred on this juror-bias claim
in the Ohio courts. And the depositions taken in the federal habeas proceeding did not comport
with the constitutional contours of a Remmer hearing. See Lanier, 988 F.3d at 295. Because the
jurors were deposed outside the presence of the district judge, no factfinder had the opportunity
to assess Mikesell’s credibility as she testified that she did not talk to her coworkers about
Cunningham and did not review his file until after the trial was over. The greater the probability
of juror bias, moreover, the more searching the court’s investigation must be. See id. Mikesell’s
statement to Jackson’s investigator indicated bias against Cunningham. Freeman and Wobler
also supplied evidence that Mikesell knew the victims’ families (we explore this issue below).
The discovery permitted in the habeas proceeding is not the constitutional equivalent of a
Remmer hearing. The district court’s permitting defense counsel to question just three jurors and
the magistrate judge’s limiting the scope of Mikesell’s deposition placed unconstitutional
constraints on defense counsel. To that end, Mikesell’s denying during her deposition that she
spoke to her colleagues does not eliminate Cunningham’s entitlement to a proper Remmer
hearing, and we must remand because we cannot say on this record that the failure to provide a
Remmer hearing was harmless. See Nian v. Warden, N. Cent. Corr. Inst., 994 F.3d 746, 756 (6th
Cir. 2021).5



         5We  have treated a trial court’s failure to hold a Remmer hearing as a “trial error” subject to harmless-error
review. See Nevers v. Killinger, 169 F.3d 352, 370–73 (6th Cir. 1999), abrogated on other grounds by Harris v.
Stovall, 212 F.3d 940 (6th Cir. 2000) (trial court’s failure to investigate extraneous influence on jury was trial error
subject to harmless-error review); Nian, 994 F.3d at 756 (ordering Remmer hearing because state court’s failure to
hold Remmer hearing for allegation of extraneous influence was not harmless).
         Here, Cunningham’s first juror-bias claim, which involves allegations of extraneous information learned
from Mikesell’s coworkers and a casefile, fits into the framework we applied in other cases where there were
allegations of extraneous influence during the trial. See, e.g., Nevers, 169 F.3d at 354; Nian, 994 F.3d at 753;
Ewing, 914 F.3d at 1030. After a hearing, the trial court will be well equipped to make a finding whether the state
court’s Remmer error in this case was harmless. See, e.g., Barnes v. Joyner, 751 F.3d 229, 253 (4th Cir. 2014)
(remanding habeas petition to district court to hold Remmer hearing on claim of extraneous influence and to make
harmless error determination).
 Nos. 11-3005/20-3429                       Cunningham v. Shoop                                          Page 18


        To sum up, Cunningham’s first state postconviction petition set forth a prima facie case
of extraneous influence, i.e., that Mikesell’s colleagues at Allen County Children Services or
Mikesell’s review of Cunningham’s file relayed to her external information about Cunningham.
The Cunningham I court unreasonably applied Remmer by refusing to grant Cunningham an
evidentiary hearing. Cunningham is thus entitled to an evidentiary hearing for his first juror-bias
claim involving Mikesell’s obtaining prejudicial information about Cunningham from her
colleagues or his file.

        3. Juror-Bias Claim #2

        To refresh, the Cunningham III court decided that it could not entertain Cunningham’s
second postconviction petition or motion for a new trial under Ohio law and refused to consider
on the merits Cunningham’s second juror-bias claim involving Mikesell’s relationship with the
victims’ family. Cunningham III, 65 N.E.3d at 315, 317.6 “It is axiomatic that state courts are
the final authority on state law.” Hutchison v. Marshall, 744 F.2d 44, 46 (6th Cir. 1984). And

        6During   oral argument, Ohio contradicted its brief’s position that Cunningham procedurally defaulted his
second juror-bias claim by arguing for the first time that the Ohio Court of Appeals adjudicated this claim on the
merits. Compare Appellee’s Br. #2 at 17–18, with Oral Arg. at 33:00–35:24. Ohio pointed to this sentence in
Cunningham III: “Even were we to consider Cunningham’s arguments that he satisfied R.C. 2953.23(A)(1)(b), we
would conclude that he has not shown that, but for any purported constitutional error at trial, no reasonable fact-
finder would have found him guilty of the offenses or found him eligible for a death sentence.” Cunningham III,
65 N.E.3d at 315; Oral Arg. at 34:41–35:17.
         After focusing on this sentence, we remain unswayed by Ohio’s belated argument. In the paragraph
preceding this single sentence, the Ohio Court of Appeals determined that Cunningham’s failure to satisfy Ohio
Rev. Code § 2953.23(A)(1)(a) “alone” deprived the state courts of “jurisdiction” to review Cunningham’s second
postconviction petition. Id. No doubt, the Ohio Court of Appeals clearly, expressly, and actually rested its
judgment on a state procedural bar. See Harris v. Reed, 489 U.S. 255, 263 (1989); Williams v. Coyle, 260 F.3d 684,
693 (6th Cir. 2001). The in-the-alternative analysis following the words “even were we” is detached from the state
appellate court’s conclusive procedural determination. No one, for that matter, can read Ohio’s selective slice of
Cunningham III as a merits adjudication of anything. The Ohio Court of Appeals merely reasoned that
Cunningham’s allegation of a structural error such as juror bias is insufficient to satisfy Ohio Rev. Code
§ 2953.23(A)(1)(b). See Cunningham III, 65 N.E.3d at 315–16. So the Ohio Court of Appeals issued yet another
procedural determination—not a merits decision. To the extent that one could read Ohio’s chosen sentence as a
merits adjudication of Cunningham’s innocence of the alleged crime or innocence of the death penalty (which would
demand a dubious and implausible linguistic stretch), deciding Cunningham’s innocence is not pertinent to whether
Mikesell was biased. Put simply: no merits determination of any juror-bias issue can be found anywhere in
Cunningham III. Finally, if we did read this sentence, somehow, as a merits determination of the second juror-bias
claim, Cunningham still prevails for the same reason that he succeeds for his first juror-bias claim. Per Remmer,
there has been a credible allegation of juror bias via Mikesell’s relationship with the victims’ families. So if the
Cunningham III court had denied Cunningham an evidentiary hearing on the merits, it unreasonably applied
Remmer. But because no merits adjudication occurred in Cunningham III—which Ohio maintained all the way until
our oral argument—we invoke § 2254(e)(2) instead of § 2254(d)(1).
 Nos. 11-3005/20-3429                  Cunningham v. Shoop                              Page 19


we must presume that the Cunningham III court’s factual findings are correct absent clear and
convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1). But a faithful application of
Michael Williams reveals that we may order an evidentiary hearing for this juror-bias claim
under § 2254(e)(2).

       First, Cunningham was at least as diligent as Williams had been about pursuing a remedy
in state court. In Michael Williams, state postconviction counsel “did attempt to investigate
[Williams’s] jury” by petitioning for funding for an investigator “to examine all circumstances
relating to the empanelment of the jury and the jury’s consideration of the case.” Michael
Williams, 529 U.S. at 442 (citations omitted). By denying this request, Virginia “depriv[ed]
[Williams] of a further opportunity to investigate.” Id. The Court did not care that Williams’s
state postconviction petition was “prompted by concerns about a different juror” from the juror
underlying his federal habeas juror-bias claim. Id. Nor did the Court alter its conclusion because
the state postconviction petition contained mere “vague allegations” that “irregularities,
improprieties and omissions exist[ed] with respect to the empaneling [sic] of the jury.” Id.
(alterations and emphasis in original, citation omitted).

       Here, Cunningham sought an evidentiary hearing and discovery from the Ohio courts for
his initial juror-bias claim; his claim was more concrete and substantiated than Williams’s
obscure juror-bias allegation had been. Compare R. 192-4 (2003 Postconviction Pet.) (Page ID
#5085–91), with Michael Williams, 529 U.S. at 442. Because “[d]iligence will require in the
usual case that the prisoner, at a minimum, seek an evidentiary hearing in state court in the
manner prescribed by state law,” Cunningham crossed the Court’s diligence threshold. See
Michael Williams, 529 U.S. at 437; see also Bowling v. Parker, 344 F.3d 487, 511–12 (6th Cir.
2003); Robinson v. Howes, 663 F.3d 819, 824 (6th Cir. 2011); cf. Keeling v. Warden, Lebanon
Corr. Inst., 673 F.3d 452, 465 (6th Cir. 2012).

       Second, Cunningham had as little notice as Williams had about the facts underlying their
respective juror-bias claims. In Michael Williams, the Court explained that nothing in the record
would have notified a reasonable attorney that the juror deliberately omitted material information
by remaining silent in voir dire. See Michael Williams, 529 U.S. at 442. So too here. The jury
questionnaire and the voir dire transcript do not indicate that Mikesell was connected to the
 Nos. 11-3005/20-3429                Cunningham v. Shoop                               Page 20


victims’ families. As in Michael Williams, Mikesell said nothing when the trial court asked if
any prospective jurors had personal knowledge of the case. The investigator’s comprehensive
interview report also never mentions Mikesell’s relationship with the victims’ families. Put
simply, nothing Mikesell wrote in her questionnaire, nothing Mikesell said at voir dire, and
nothing in the interview report would have alerted a reasonable attorney about Mikesell’s
connection to the victims.    Cf. Hutchison v. Bell, 303 F.3d 720, 747–48 (6th Cir. 2002)
(concluding that petitioner failed diligently to develop facts underlying Brady claim when
prosecution referred to undisclosed report at closing arguments, petitioner personally spoke to
report’s author, and subject of report came up in cross-examination).

       We accept that Freeman may have told Jackson’s investigator that Mikesell had brought
up the victims’ families at deliberations, but we deem this fact inapposite. In Michael Williams,
the Court rejected the argument that Williams was not diligent because his state postconviction
investigator would have discovered the juror’s earlier marriage in the county’s public records—

       We should be surprised, to say the least, if a district court familiar with the
       standards of trial practice were to hold that in all cases diligent counsel must
       check public records containing personal information pertaining to each and every
       juror. Because of [the juror’s] and [the prosecutor’s] silence, there was no basis
       for an investigation into [the juror’s] marriage history.

Michael Williams, 529 U.S. at 443. That “[t]he investigator later confirmed [the juror’s] prior
marriage to [the witness] by checking Cumberland County’s public records” did not sway the
Court. Id. In short, the Court refused to draw the diligence bright line at what Williams could
have discovered and underscored that diligence turned on notice. Turning back to the present
case, we note that Freeman insisted that she had told the investigator about Mikesell’s remarks
about the victims’ families during deliberations. R. 137-1 (Freeman Dep. at 15, 18, 19, 20)
(Page ID #2464, 2467, 2468, 2469). But Freeman herself read the interview report, and she
confirmed that the report contained no mention of her comments to the investigator about
Mikesell. Id. at 18 (Page ID #2467). Ohio conceded at oral argument that Freeman’s comments
are not in the report. See Oral Arg. at 45:58–47:57. We cannot expect Cunningham’s state
postconviction counsel to read tea leaves in an empty cup. Because the report could not have
 Nos. 11-3005/20-3429                  Cunningham v. Shoop                                Page 21


notified Cunningham’s state postconviction counsel about Mikesell’s relationship with the
victims’ families, what Freeman may have said to the investigator does not alter our outcome.

       Third, Cunningham III sealed the diligence deal. In Michael Williams, the Court noted
that state postconviction relief was unavailable to Williams when he had discovered the factual
bases of his juror-bias and prosecutorial-misconduct claims. See Michael Williams, 529 U.S. at
443. At the time, Virginia law required indigent petitioners to file a state postconviction petition
within 120 days of appointment of state postconviction counsel. See id. at 443–44 (citing VA.
CODE ANN. § 8.01–654.1 (1999)). But Williams’s federal habeas investigator discovered the
juror’s connections to the witness and the prosecutor long after that deadline. See id. at 444. So
it was futile for Williams to return to the Virginia courts. See id.

       Here, Cunningham discovered the facts underlying his second juror-bias claim after the
Cunningham I court rejected his first postconviction petition. When this case initially arrived at
our doorstep, Cunningham urged us that “[u]nder Ohio law, . . . there is simply no avenue for
postconviction petitioners to obtain discovery.” Appellant’s Br. #1 at 23. Ohio countered that
Cunningham “could and should have” presented this claim in the state courts because AEDPA
guarantees habeas petitioners a “fair opportunity” in state courts to raise a constitutional claim.
See Appellee’s Br. #1 at 46. Because murky Ohio precedent did not clearly explain whether the
state courts could hear this claim, we ordered Cunningham to attempt to seek relief in the Ohio
courts. See Cunningham, 756 F.3d at 485.

       By refusing to consider the merits of the claim, the Cunningham III court vindicated
Cunningham’s interpretation of Ohio law. Clearly, it was always “futile” for Cunningham to
return to the Ohio courts. Like Williams, Cunningham “cannot be said to have failed to develop
[his claims] in state court by reason of having neglected to pursue remedies available under
[Ohio] law.” Michael Williams, 529 U.S. at 444. Indeed, futility is clearer here than it was in
Michael Williams. Conceivably, the Virginia courts could have interpreted state postconviction
or equitable law to allow the commonwealth’s courts to hear Williams’s claim notwithstanding
the state’s filing deadline. Yet Williams never tried to file his three new habeas claims with the
Virginia courts. See Michael Williams, 529 U.S. at 444. Compare Williams to Cunningham,
 Nos. 11-3005/20-3429                  Cunningham v. Shoop                                Page 22


who sought and failed to obtain relief from the state courts. In this way, Cunningham acted more
diligently than Williams had.

       We address one crinkle in this case. As we mentioned, Virginia’s postconviction-petition
procedures had a hard filing deadline for indigent petitioners when Michael Williams was
decided.   See VA. CODE ANN. § 8.01–654.1 (1999)).              Ohio’s rules governing second or
successive habeas petitions and motions for a new trial also have filing deadlines. See OHIO
REV. CODE ANN. 2953.21(A)(2) (2014); OHIO R. CRIM. P. 33(B) (2014). But Ohio excepts from
the filing deadlines incarcerated persons who were “unavoidably prevented” from developing the
facts underlying their claim. See OHIO REV. CODE ANN. 2953.23(A)(1)(a) (2014); OHIO R. CRIM.
P. 33(B) (2014). Virginia’s statute contained no such exception; so the face of Virginia’s statute
made it “futile” for Williams to return to state court. Cunningham, by contrast, is not barred
from pursuing state remedies by the black letter of Ohio’s statutes and rules. Rather, the Ohio
Court of Appeals’s conclusion that Cunningham was not “unavoidably prevented” from
developing the facts has rendered futile his return to state court.

       This interstice between Ohio law in 2014 and Virginia law in 1999 does not rupture
Cunningham’s case. For one, Michael Williams’s futility analysis did not rise and fall on the
reason why Williams could not return to the state courts. The Court merely determined that
because “state postconviction relief was no longer available at the time the facts came to light, it
would have been futile for petitioner to return to the Virginia courts.” Michael Williams,
529 U.S. at 444. So too for Cunningham. After all, Cunningham III erased any doubt—
Cunningham was never able to seek relief for his second juror-bias claim in the state courts.

       Nor is the Ohio Court of Appeals’s “unavoidably prevented” determination relevant to
our § 2254(e)(2) diligence analysis. For one, diligence “is a question of federal law decided by
federal habeas courts.” Boyle v. McKune, 544 F.3d 1132, 1136 (10th Cir. 2008); see also
Michael Williams, 529 U.S. at 429–38 (referring to no state-court findings and zero state law in
promulgating and applying its diligence standards). “Unavoidably prevented,” on the other
hand, is a question of Ohio law. See Cunningham III, 65 N.E.3d at 314–15 (citing State v.
Creech, 2013 WL 4735469, at *4 (Ohio Ct. App. Aug. 27, 2013)). Therefore, even after taking
the Cunningham III court’s findings of fact as true, see 28 U.S.C. § 2254(e)(1), and deferring
 Nos. 11-3005/20-3429                Cunningham v. Shoop                               Page 23


wholly to Cunningham III’s interpretation of state law that controlled when Cunningham sought
an evidentiary hearing, Boyle, 544 F.3d at 1136, nothing in Cunningham III alters our diligence
analysis.

       To illustrate how the “unavoidably prevented” and diligence analyses are distinct,
contrast Cunningham III with Michael Williams. The state appellate court, for example, cited
state common law in reasoning that Cunningham’s claim of ineffective assistance of state
postconviction counsel suggests that his juror-bias claim could have been uncovered if he had
been reasonably diligent. Cunningham III, 65 N.E.3d at 314. But the Supreme Court reasoned
to the contrary—Williams’s state postconviction counsel’s half-baked attempt to investigate the
whole jury based on a different juror’s apparently biased conduct favored determining that
Williams had been diligent. See Michael Williams, 529 U.S. at 442.

       The Cunningham III court also reasoned that Cunningham’s raising his first juror-bias
claim shows that he was not unavoidably prevented from discovering the facts of his second
juror-bias claim. Cunningham III, 65 N.E.3d at 314. On the contrary, the Michael Williams
Court concluded that “[d]iligence will require in the usual case that the prisoner, at a minimum,
seek an evidentiary hearing in state court in the manner prescribed by state law.” 529 U.S. at
437.

       The Cunningham III court, moreover, reasoned that Cunningham should have discovered
the connection between Mikesell and the victims’ families because the investigator could have
and did interview Mikesell, Freeman, and Wobler. Cunningham III, 65 N.E.3d at 314. For a
§ 2254(e)(2) analysis, however, “[t]he question is not whether the facts could have been
discovered but instead whether the prisoner was diligent in his efforts.” Michael Williams,
529 U.S. at 435. Here, the investigator tried to interview every juror and thoroughly grilled
seven of them, including Mikesell, Freeman, and Wobler. Clearly, the state-law “unavoidably
prevented” inquiry is wholly distinct from the federal-law diligence assessment.
 Nos. 11-3005/20-3429                        Cunningham v. Shoop                                           Page 24


         Finally, Cunningham’s diligence excuses any procedural default. The Michael Williams
Court explained that its analysis of Williams’s diligence “should suffice to establish cause for
any procedural default petitioner may have committed in not presenting these claims to the
Virginia courts in the first instance.” Id. at 444. Because, as we have explained, the facts of this
case are on all fours with Michael Williams, Cunningham’s diligence likewise demonstrated
cause. And Cunningham has made a colorable claim that Mikesell was biased by a pre-existing
relationship with the victims’ families, and that her bias prejudiced him, requiring a § 2254(e)(2)
hearing. Because cause and prejudice excuses any default, and we again cannot say at this point
whether Mikesell was actually biased and Cunningham’s Sixth Amendment rights were violated,
the federal courts may hold an evidentiary hearing under § 2254(e)(2).7

         The dissent argues that Cunningham relies improperly on evidence—Freeman’s and
Wobler’s testimony about Mikesell’s statements during deliberations—that would be


         7The   district court’s error arose from a misunderstanding of the relationship between diligence and
procedural default. The district court reasoned that a diligence analysis under § 2254(e)(2) is “not relevant” to a
procedural-default analysis and that the state courts are the final arbiters of when an imprisoned person can obtain an
evidentiary hearing in the state courts. Cunningham, 2019 WL 6897003, at *11. Because Cunningham had
procedurally defaulted his second juror-bias claim, the district court deemed Cunningham’s diligence to be
irrelevant. See id. The district court further found that any diligence on Cunningham’s part could not constitute
cause to excuse his procedural default, reasoning that the Michael Williams Court’s “discussion of the procedural
default of the petitioner’s juror-bias claims is dicta, and the circumstances under which the court found cause for the
default are easily distinguished.” Id. at *13. “Here, unlike in Williams, Cunningham was able to return to state
court with his newly developed claim, and the state courts found that under Ohio law and court rules, he was not
unavoidably prevented from discovering, or reasonably diligent in attempting to discover, the factual basis of his
claim sooner.” Id.
         We conclude that the district court was wrong. True, we usually cannot upset Ohio courts’ procedural
determinations, nor can we dictate Ohio’s rules for conducting evidentiary hearings. See Hutchison, 744 F.2d at 46.
But § 2254(e)(2) governs the ability of the federal courts—not the state courts—to hold an evidentiary hearing. See
Michael Williams, 529 U.S. at 437. As Michael Williams makes clear, diligence can excuse a procedural default.
The district court’s interpretation of the interplay between procedural default and diligence erases the plain text of
§ 2254(e)(2) and ignores Michael Williams and Pinholster. And Michael Williams’s discussion of procedural
default was not dicta by any measure of what dicta means. If Williams’s diligence failed to excuse his procedural
default, Williams could not have received an evidentiary hearing in any court. Put another way, whether diligence
can excuse a procedural default was necessary to the outcome of Williams’s case. See Dictum, BLACK’S LAW
DICTIONARY (11th ed. 2019). Even if this were dicta, Supreme Court dicta is persuasive and cannot be ignored by
lower courts for no good reason. See ACLU of Kentucky v. McCreary County, 607 F.3d 439, 447–48 (6th Cir.
2010). Finally, the district court erroneously found that no cause exists in Cunningham’s case. The issue is not
whether Cunningham could have returned to the state courts but whether it was futile for Cunningham to have
returned. Again, Cunningham III eradicated any ambiguity: Ohio law does not allow Cunningham to litigate his
unadjudicated juror-bias claim in the state courts. And, as we have already explained, the Ohio court’s state-law
“unavoidably prevented” analysis is distinct from our federal-law diligence determination.
 Nos. 11-3005/20-3429                        Cunningham v. Shoop                                           Page 25


inadmissible under Federal Rule of Evidence 606(b) as “an inquiry into the validity of a verdict
or indictment.”8 Dissent Op. at 57–62. It is unclear whether the dissent faults Cunningham for
relying on juror testimony to establish prejudice sufficient to excuse his procedural default or to
meet the requisite showing to obtain a § 2254(e)(2) hearing. In either case, Cunningham does
not, and need not, rely on juror testimony.

         First, Cunningham does not need to rely on juror testimony at this stage because a
§ 2254(e)(2) hearing will afford him an opportunity to show prejudice. In Michael Williams, the
Supreme Court decided that lower courts on remand would be best positioned to decide the
prejudice issue even though Williams offered only “suspicions” and “vague allegations” of juror
bias. 529 U.S. at 442, 444. The Court’s reasoning for deferring to lower courts follows logically
from the inextricable nature of the actual bias and prejudice inquiries. Whether a juror was
actually biased sufficient to “taint the jury to [the defendant’s] detriment,” see Ewing, 914 F.3d
at 1031, and whether that bias would have so prejudiced the defendant to change the outcome of
the trial, see Jones v. Bell, 801 F.3d 556, 564 (6th Cir. 2015), are closely related. 9 Thus, even if
a defendant’s allegations are “vague” or not supported by any testimony, a defendant’s
“reasonable efforts” in uncovering evidence of actual bias give him an opportunity to explore
both actual bias and prejudice at an evidentiary hearing. Michael Williams, 529 U.S. at 442, 444.
A § 2254(e)(2) hearing will resolve whether Mikesell was actually biased (and for the reasons
described below, Cunningham need not rely on juror testimony about trial deliberations to do

         8Federal   Rule of Evidence 606(b) provides:
         (b) During an Inquiry into the Validity of a Verdict or Indictment.
         (1) Prohibited Testimony or Other Evidence. During an inquiry into the validity of a verdict or indictment,
a juror may not testify about any statement made or incident that occurred during the jury’s deliberations; the effect
of anything on that juror’s or another juror’s vote; or any juror’s mental processes concerning the verdict or
indictment. The court may not receive a juror’s affidavit or evidence of a juror’s statement on these matters.
         (2) Exceptions. A juror may testify about whether:
         (A) extraneous prejudicial information was improperly brought to the jury’s attention;
         (B) an outside influence was improperly brought to bear on any juror; or
         (C) a mistake was made in entering the verdict on the verdict form.

         9Also   closely related is the doctrine of harmless error. We have long established that the presence of a
biased juror is a structural error not subject to harmless-error analysis. See Hughes v. United States, 258 F.3d 453,
463 (6th Cir. 2001).
 Nos. 11-3005/20-3429                       Cunningham v. Shoop                                          Page 26


so). If Mikesell was actually biased, then Cunningham will likewise establish prejudice to
excuse his default.

         As for the threshold evidentiary showing needed to obtain a hearing under § 2254(e)(2),
the dissent misunderstands the nature of Cunningham’s second juror-bias claim. Although we
have held that a habeas petitioner must conform to Federal Rule of Evidence 606(b) when
seeking a Remmer hearing based on extraneous influence, see Smith v. Nagy, 962 F.3d 192, 200
(6th Cir. 2020), Cunningham’s second juror-bias claim, which involves an alleged undisclosed
pre-existing relationship with the victims’ families, does not involve allegations of extraneous
influences.10 We have treated a trial court’s failure to hold a Remmer hearing as a due process
violation closely related to, but distinct from the underlying question of juror bias in violation of
the Sixth Amendment right to an impartial jury. See Ewing, 914 F.3d at 1030.

         Cunningham’s second juror-bias claim is thus more akin to Michael Williams and the line
of cases addressing juror omissions during voir dire. See, e.g., English v. Berghuis, 900 F.3d
804, 813 (6th Cir. 2018) (applying framework under McDonough Power Equip., Inc. v.
Greenwood, 464 U.S. 548, 556 (1984), to determine whether juror bias warrants new trial). But
even if Cunningham is not able to show that Mikesell was untruthful during voir dire, he is still
entitled to relief if he is able to show at the § 2254(e)(2) hearing that Mikesell was actually or
impliedly biased. See McDonough, 464 U.S. at 556–57 (Blackmun, J., concurring) (explaining
that advent of McDonough test did not foreclose defendant from proving juror bias via a showing
of actual or implied bias, regardless of truthfulness of juror’s voir dire answers); Zerka v. Green,
49 F.3d 1181, 1186 n. 7 (6th Cir. 1995); Gonzales v. Thomas, 99 F.3d 978, 985–86 (10th Cir.
1996).

         It would therefore be possible for Cunningham to prove that Mikesell was actually biased
without relying on juror testimony in violation of Federal Rule of Evidence 606(b).                            For


         10Evidence    supporting Cunningham’s first juror-bias claim—that Mikesell received information about
Cunningham from her coworkers and from reading his casefile—would clearly constitute “extraneous prejudicial
information” as defined by Federal Rule of Evidence 606(b)(2)(A) even if it did come in the form of juror testimony
and would thus be admissible under that rule. See United States v. Davis, 177 F.3d 552, 556 (6th Cir. 1999) (finding
extraneous influence where juror’s employee provided juror with information that members of the community were
discussing juror’s role in the proceedings).
 Nos. 11-3005/20-3429                Cunningham v. Shoop                                Page 27


example, Cunningham could rely on Mikesell’s testimony or the testimony of a victim’s family
member to show that Mikesell answered untruthfully “a material question on voir dire” that
“would have provided a valid basis for a challenge for cause.” English, 900 F.3d at 813 (quoting
McDonough, 464 U.S. at 556). Cunningham could offer evidence to prove, for example, that
Mikesell’s relationship with the victims’ families caused her to answer dishonestly that she did
not have any personal knowledge of the facts of the case, R. 194-1 (Trial Tr. at 13–14) (Page ID
#9181–82), or that working for family services would prevent her from being fair and impartial
towards Cunningham, R. 194-1 (Trial Tr. at 208–09) (Page ID #9376–77). Or Cunningham
could elicit testimony to show that the nature of Mikesell’s relationship with the victim
constituted an “extreme situation[] that would justify a finding of implied bias,” sufficient to
overturn a verdict. English, 900 F.3d at 816 (quoting Phillips, 455 U.S. at 222 (O’ Connor, J.,
concurring)). Allowing such an evidentiary proceeding would therefore not be fruitless even if
Rule 606(b) were faithfully applied during the hearing.

       Whether or not Rule 606(b) bars the testimony of jurors Freeman and Wobler,
Cunningham does not need to rely on that testimony to be granted an evidentiary hearing under
§ 2254(e)(2). Again, in Michael Williams, the court allowed Williams an evidentiary hearing to
prove actual bias even though his allegations were “vague,” reasoning that “the vagueness was
not [Williams’s] fault.” 529 U.S. at 442–43. Cunningham alleged in his 2018 post-conviction
petition that Mikesell “did not reveal her connection to Cunningham or the victims” and that
“Mikesell was biased against Cunningham because of a current or future relationship with the
victims’ families.” R. 188-1 (2018 Postconviction Pet. at 8–9) (Page ID #2835–36). Such
allegations were even more specific than the “vague allegations” of “irregularities, improprieties
and omissions . . . with respect to the empaneling [sic] of the jury” Williams alleged. Michael
Williams, 529 U.S. at 442. Just like Williams, Cunningham attempted to offer more evidence in
support of his allegations, but his failure to do so was not his fault. As Cunningham noted in his
2018 post-conviction petition, Cunningham asked Mikesell about her relationship with the
victims during her deposition, but the district court did not allow Mikesell to answer. R. 188-1
(2018 Postconviction Pet. at 9) (Page ID #2836); R. 188-1 (Mikesell Dep. at 19–20) (Page ID
#2917). Cunningham may not be able to rely on juror testimony at the evidentiary hearing, but
he does not need to do so to be offered an opportunity to prove actual bias. The dissent makes
 Nos. 11-3005/20-3429                  Cunningham v. Shoop                                  Page 28


some valid points, which will no doubt constrain the parameters of the evidentiary hearing, but
they have no bearing on Cunnningham’s right to such a hearing.

                                                ***

       This case is Michael Williams, blow-for-blow. The Ohio courts never adjudicated the
merits of Cunningham’s claim that the victims’ families were Mikesell’s clients.                 And
Cunningham diligently sought to develop the factual basis of his second juror-bias claim in the
Ohio courts. The federal courts may accordingly hold an evidentiary hearing for his second
juror-bias claim concerning Mikesell’s relationship with the victims’ families under
§ 2254(e)(2).

       4. Remedy

       To recap, Cunningham is entitled to habeas relief for both of his juror-bias claims. When
we determine in a habeas case that a Remmer hearing is in order, we often grant habeas relief
unless the State takes steps to conduct a proper evidentiary hearing on juror misconduct within a
reasonable time. See Ewing, 914 F.3d at 1034; see also Nian, 994 F.3d at 759 (citing Ewing and
issuing the same remedy). Our customary remedy makes sense for Cunningham’s first juror-bias
claim. But Cunningham receives relief for his second juror-bias claim under § 2254(e)(2), which
governs the federal courts—not the state courts. And conducting parallel hearings about the
same juror in the state and federal courts with the same witnesses makes no sense, depletes
judicial resources, and wastes everyone’s time.

       We therefore order the federal district court to conduct a Remmer hearing to investigate
both juror-bias claims. Cunningham is entitled to a “‘meaningful opportunity’ to demonstrate
jury bias at the Remmer hearings.” Lanier, 988 F.3d at 295 (quoting Herndon, 156 F.3d at 637).
Under Sixth Circuit precedent, Cunningham bears the burden of proving actual or implied bias at
that hearing. See Zelinka, 862 F.2d at 95; Treesh, 612 F.3d at 437. Because this evidentiary
hearing will transpire nearly two decades after Cunningham’s trial, we acknowledge that it may
be complicated to locate jurors and to navigate the jury’s waning memories. See Lanier, 988
F.3d at 298. “[T]he district court should [be] extra attentive [and] ensur[e] that this belated, post-
verdict hearing would serve as an adequate forum for investigating juror bias, especially because
 Nos. 11-3005/20-3429                   Cunningham v. Shoop                              Page 29


the accuracy of the information yielded at Remmer hearings declines over time.” Id. If the
hearing turns out to be “both constitutionally deficient and practically pointless,” id.,
Cunningham is free to seek habeas relief again, see Ewing, 914 F.3d at 1033.

              II. ISSUE #3: INEFFECTIVE COUNSEL AT PENALTY PHASE

        Whether Cunningham’s trial counsel ineffectively presented mitigation evidence presents
a close question. Cunningham is correct: his lawyer’s subpar performance at the penalty phase
flouted the Constitution. The Ohio Court of Appeals’s decision on this issue did not, however,
unreasonably apply Supreme Court precedent. We therefore cannot grant Cunningham habeas
relief for this claim.

A. Background

        Cunningham’s lawyer presented meager mitigating evidence at the penalty phase. Just
three witnesses testified on Cunningham’s behalf: his sister Tarra, his mother Betty, and forensic
psychologist Dr. Daniel Davis.        Relevant here, Tarra and Betty confirmed that Betty beat
Cunningham; Betty’s partners beat Betty, Cunningham, and his siblings; and Cunningham
witnessed Betty’s stabbing his stepfather to death. R. 194-2 (Trial Tr. at 29–33, 40–44, 47–48)
(Page ID #10762–66, 10773–77, 10780–81). The two women, however, offered scant details
about the abuse.         Defense counsel, for example, asked Tarra if Betty physically abused
Cunningham, to which Tarra replied “Yes.” Id. at 33 (Page ID #10766). The lawyer posed to
Tarra no further questions about Betty’s abuse of Cunningham; Tarra said no more. When
Cunningham’s attorney asked Betty if she had disciplined Cunningham, Betty stated that she had
only “whip[ped] his butt.” Id. at 47 (Page ID #10780). She denied having used a stick or her
hand to hit Cunningham before confirming that she had disciplined Cunningham with a belt. Id.
at 47–48 (Page ID #10780–81). She hedged and denied that Cunningham’s stepfather abused
her children. Id. at 42 (Page ID #10775). According to Betty, he only whipped her children with
a belt—“like any normal parent would.” Id. When defense counsel asked if Betty had ever
attempted suicide, she responded that she had tried to kill herself before she had children. Id. at
48 (Page ID #10781). Cunningham’s attorney said nothing further. The lawyer did not press
Betty or Tarra about specific incidents, the nature, or the consistency of Betty’s abuse of
 Nos. 11-3005/20-3429                Cunningham v. Shoop                                 Page 30


Cunningham. When asked why Cunningham’s life should be spared, Betty mentioned that
Cunningham visited her at her nursing home. Id. 49–50 (Page ID #1078–83).

       Davis was more specific than Tarra and Betty were. Davis attested that he reviewed
records from Allen County Children Services. Id. at 58 (Page ID #10791). Citing these records,
Davis explained that Betty once abandoned her children and moved to Indiana. Id. at 69 (Page
ID #10802). Cunningham and his siblings were shuttled between Betty, their grandmother,
children services, and foster homes. Id. at 69–70 (Page ID #10802–03). After the children
missed school for twelve days, Davis testified, the children’s elementary-school principal visited
Betty’s house and found the kids by themselves. Id. at 70 (Page ID #10803). Once, Betty told a
visiting caseworker that she would “blow the caseworker away” should the caseworker return for
another home visit. Id. Davis affirmed that Cunningham had been physically abused. Id. Davis
pointed to three incidents of physical abuse described in the children-services agency’s records.
Id. at 70–71 (Page ID #10803–04). Betty, for example, once beat Cunningham with a switch
because he stole twenty dollars from her; she bruised his arm and cut his forehead. Id. at 70
(Page ID #1083). A year later, Betty beat and bruised Cunningham for supposedly taking
Betty’s money. Id. at 71 (Page ID #10804). Betty later beat and bruised Cunningham with an
extension cord. Id. Davis mentioned in passing that Betty overdosed on pills once. Id.

       Davis dedicated most of his testimony, however, to classifying Cunningham as
“antisocial” and “psychopathic.” Id. at 80–81 (Page ID #10813–14). Davis affirmed that
antisocial persons are at risk of “criminality” and “violence,” “typically lack empathy,” and
“tend to be highly manipulative”; he averred that Cunningham exhibited an antisocial
“personality.” Id. at 81–82 (Page ID #10814–15). Davis also diagnosed Cunningham with
malingering, explaining that Cunningham had feigned illness to avoid responsibility or work. Id.
at 82–83 (Page ID #10815–16).

       Cunningham’s state postconviction petition asserted that his trial counsel “failed to
reasonably and competently investigate, prepare and present mitigating evidence” at his
sentencing phase.    R. 192-4 (2003 Postconviction Pet.) (Page ID #5091).           Raising four
subclaims, Cunningham asserted that his lawyer should have introduced (1) testimony from
employees of or records supplied by Allen County Children Services; (2) testimony from a
 Nos. 11-3005/20-3429                       Cunningham v. Shoop                                         Page 31


caretaker at Betty’s nursing home that Cunningham cared for Betty; (3) the details and results of
a “voice stress analyzer” lie-detector test that indicate that Cunningham told the police that he
did not fire his weapon at the crime scene; and (4) testimony from a cultural expert. Id. (Page ID
#5092, 5095, 5098, 5101). Cunningham attached to his postconviction petition sixty-three pages
of Allen County Children Services records. R. 192-4 (Children-Servs. Rep. at 1) (Page ID
#5155). He also affixed Jackson’s investigator’s report, which, as explained in the previous
section, summarized the investigator’s posttrial interviews of six of Cunningham’s jurors and
one alternate. R. 192-4 (Investigator Rep.) (Page ID #5122).

        The children-services report does include Tarra’s, Betty’s, and Davis’s anecdotes but also
contains substantial mitigating information that never surfaced at sentencing. See generally R.
192-4 (Children-Servs. Rep.) (Page ID #5155–5217). Betty, for example, attested that she had
tried to kill herself before she had children. The children-services records unveil a bleaker
picture. When Cunningham was just ten years old, one of Betty’s boyfriends beat Betty, broke
into the family home, and tried to rape her in front of the children on multiple occasions. Id. at 7,
48 (Page ID #5161, 5200). Ostensibly to prevent herself from killing her boyfriend, Betty sliced
her wrists open when her children were at home. Id. at 6–7 (Page ID #5160–61).11 The police
discovered Betty, wrists slashed, drinking a beer with blood trickling from her arms. Id. at 6
(Page ID #5160). The children’s bedroom brimmed with mounds of garbage, bottles, cans,
paper, dirt, dried food, dirty clothes, broken glass, and junk. Id. at 6, 43 (Page ID #5160, 5195).
The kids had no beds or bedding; cockroaches bit them as they slept on the floor. Id. at 43 (Page
ID #5195). The children, covered in bug bites, told children services that they competed to
smash the most cockroaches at night. Id. at 44 (Page ID #5196). The bathroom was smeared
with filth and blood. Id. at 43 (Page ID #5195). A large, fresh pool of blood dripped from the
dining-room table onto the floor and chairs. Id. at 43 (Page ID #5195). Broken glass piled in
one corner of the dining room; garbage concentrated in another. Id. Sitting on the floor,




        11Cunningham     may have been staying with his aunt during the suicide incident. R. 192-4 (Children-Servs.
Rep. at 42) (Page ID #5194). This traumatic attempted suicide, the state of the family home, and the starvation,
however, were still pertinent to Cunningham’s case at the penalty phase.
 Nos. 11-3005/20-3429                       Cunningham v. Shoop                                         Page 32


Jackson—a baby at the time—ate from an open box of garbage and glass. Id. The “very dirty”
children were caked in dried blood. Id. at 44 (Page ID #5196).

        The kids told the police that they “didn’t eat every day” because Betty spent the little
money that she had on beer. Id. at 6, 36, 41 (Page ID #5160, 5188, 5193).12 They relayed that
“they had not eaten since yesterday and that since mommy wanted to kill herself today they
weren’t going to eat today.” Id. at 43 (Page ID #5195). The children were put in a foster home.
Id. On the way, a caseworker took the children to a McDonalds, but the children hid their food
under the caseworker’s car seat. Id. at 44 (Page ID #5196). The children explained that they
thought the foster family would withhold food when they saw the children eating. Id. The
timing and violent nature of Betty’s suicide attempt, the children’s witnessing multiple attempted
rapes, the horrendous state of the family home, and the children’s starvation were never brought
up during Cunningham’s sentencing.

        At least three specific incidents involving Betty’s beating Cunningham and the extent of
her physical abuse were never mentioned at sentencing. Once, Cunningham’s school nurse
discovered that Cunningham smelled “foul,” his hands and clothes were dirty, his hair was
uncombed, there were “moderate bruises” on his left upper arm, there were “mild bruises” on his
right upper arm, and “old bruises” on his legs and buttock.                     Id. at 28 (Page ID #5180).
Cunningham told children services that his mother hit him with a broom. Id. On another
occasion, Cunningham lost twenty-one dollars of “Boy Scout tickets” at school. Id. at 59 (Page
ID #5211). Betty beat him with an extension cord. Id. at 58 (Page ID #5210). It is unclear
whether the extension-cord episode was separate from the Boy Scout tickets incident. On
another occasion, a bruise-covered Cunningham approached his grandmother and told her that
the children were left alone. Id. at 58 (Page ID #5210). The grandmother refused to take them
in; she told Cunningham, “that’s your problem.” Id. Cunningham told children services that he
was frequently beaten because he was expected to watch his siblings, clean, and cook. Id.
Cunningham relayed that his mother had recently beaten him and his siblings when she found the
home in slight disarray. Id. Betty, Cunningham told children services, “is either going to ‘beat

        12Betty used the children’s social security money to pay for her alcohol. R. 192-4 (Children-Servs. Rep. at
57) (Page ID #5209).
 Nos. 11-3005/20-3429                Cunningham v. Shoop                                Page 33


me to death or kill me.’” Id. Yet children services refused to place the children in another home,
instead sending Cunningham back to Betty. Id. at 58–59 (Page ID #5210–11). No one spoke
about these three beating incidents at sentencing, and no one mentioned that Cunningham’s
grandmother and children services refused to assist Cunningham and his siblings even though
Cunningham told them that his mother would beat him to death.

       Although Davis mentioned that Betty threatened to “blow” a caseworker “away,” he
missed other incidents involving Betty’s threatening caseworkers with violence. Betty once told
Cunningham’s stepfather to hit a caseworker. Id. at 39 (Page ID #5191). Betty told another
caseworker that she had a dream about beating that caseworker to death, mimicked said beating,
and stated that she would kill the caseworker and that she was “going to [the caseworker’s] home
to get you.” Id. at 55–57 (Page ID #5207–08).

       The report also includes details about Cunningham’s relationship with his siblings that
were cursorily mentioned but inadequately presented at sentencing. For example, trial counsel
asked Tarra, “Jeronique do a good job taking care of his sisters and half-brothers?” R. 194-2
(Trial Tr. at 32) (Page ID #10765). To which Tarra answered, “yes.” Id. Trial counsel did not
introduce evidence from the report that ten-year-old Cunningham had to “watch the children,
clean and keep the home clean, and cook on several occasions when Betty is drinking”; that
Cunningham had to “watch the baby”; and when Cunningham was put in a foster home away
from his siblings, he was “concerned about his brothers and sisters [] [,] wants to return home to
take care of them[,] [and] goes over to the home daily to [e]nsure that they have food and are
OK.” R. 192-4 (Children-Servs. Rep. at 9, 26, 40) (Page ID #5163, 5178, 5192).

       Penalty-phase evidence of Betty’s neglect of the children was similarly limited to Tarra’s
confirmation that Betty “left the children home” for “a couple of days” and Davis’s affirmation
that Cunningham “would go from his grandmother to children’s services to maybe home for a
short period of time[.]” R. 194-2 (Trial Tr. at 32, 69–70) (Page ID #10765, 10802–03). No one
mentioned the extraordinary frequency with which Cunningham was placed with his
grandmother, his aunt, and foster families or how traumatizing that was for Cunningham. See
generally R. 192-4 (Children-Servs. Rep.) (Page ID #5155–5217).           No one mentioned at
sentencing, moreover, that Betty refused to take Cunningham to counseling after he witnessed
 Nos. 11-3005/20-3429                    Cunningham v. Shoop                                    Page 34


her killing his stepfather, even though Cunningham repeatedly told children services that the
stabbing made him scared of Betty. Id. at 26–28 (Page ID #5178–80). Also, Betty repeatedly
expressed to children services that she did not consider using a belt or a switch to beat children to
be child abuse. Id. at 29–30 (Page ID #5181–82). This too never came up at sentencing.
Cunningham’s foster parents noticed that Cunningham “sometimes forgets that he is a younger
boy,” and the records show that Cunningham had bed-wetting problems. Id. at 31, 41 (Page ID
#5183, 5193). This, likewise, was never brought up at sentencing. Davis testified that Betty
once overdosed on pills. But Davis did not mention that it was nine-year-old Cunningham who
discovered Betty overdosed and unconscious. Id. at 36 (Page ID #5188). Nor did Davis explain
that after the extension-cord-beating incident, Cunningham appeared “very frightened” of Betty
and told Betty that “she drank too much and left them alone, and he had to watch all the kids.”
Id. at 38, 55 (Page ID #5190, 5207).

        In postconviction proceedings, the Ohio Court of Appeals dismissed on the merits
Cunningham’s claim of ineffective assistance of counsel.               See Cunningham I, 2004 WL
2496525, at *9–11.13 Cunningham preserved all four subclaims in his federal habeas petition.
R. 19-8 (Habeas Pet. at 78) (Page ID #157).

B. Analysis

        To demonstrate ineffective assistance of counsel, a defendant must show that counsel’s
performance was deficient and prejudicial. See Strickland v. Washington, 466 U.S. 668, 687,
691 (1984). We begin by rejecting Cunningham’s second, third, and fourth subclaims, i.e., that
defense counsel should have introduced testimony from one of Betty’s caretakers (subclaim
two); the details and results of a lie-detector test (subclaim three); and testimony from a cultural
expert (subclaim four). First, testimony from a caretaker and evidence about the lie-detector test
would have been cumulative. Betty testified about how Cunningham cared for her and visited
her at the nursing home. And, as explained in the following section, the jury had already heard


        13The   Ohio Supreme Court rejected a related argument that Cunningham raised on direct appeal—that
“[defense] counsel should have made a more ‘powerful plea’ to spare Cunningham’s life” at sentencing.
Cunningham II, 824 N.E.2d at 526. Cunningham did not raise his powerful-plea argument in this appeal. See
Appellant’s Br. #1 at 88–89.
 Nos. 11-3005/20-3429                Cunningham v. Shoop                                Page 35


significant testimony from eyewitnesses and experts at the guilt phase about whether
Cunningham fired a weapon that night. Second, Cunningham’s habeas petition and appellate
brief do not articulate how the absence of cultural testimony prejudiced the defense.         See
Appellant’s Br. #1 at 99–105. Thus, the Ohio Court of Appeals did not unreasonably apply
Supreme Court caselaw in dismissing these three subclaims on the merits.

       Cunningham’s first subargument—that defense counsel should have investigated,
prepared, and presented the children-services records—is his only meritorious ground for relief.
We focus on that subclaim here. We apply § 2254(d)(1) deference to Cunningham I, and we
may look only at the record before the Ohio Court of Appeals—the sentencing-hearing
transcript, the children-services records, and Jackson’s investigator’s report. See Pinholster,
563 U.S. at 181.

       Cunningham argues that his trial counsel ineffectively failed to introduce the children-
services records. Appellant’s Br. #1 at 92. The State responds that (1) “trial counsel made a
strategic decision to have Cunningham’s family members give a real life account of
Cunningham’s childhood, instead of putting the jury to sleep with a bureaucratic case worker
going over hundreds of records reading to the jury the minute details of Cunningham’s
childhood”; and (2) “[t]he Allen County Children Services records are not substantially different,
neither in strength nor subject matter, than what was testified to at the penalty phase.”
Appellee’s Br. #1 at 138.

       Ohio’s first argument holds no water. For one, the State describes a false dichotomy.
A happy medium lies between data dumping and an evidence vacuum: a social worker with the
Allen County Children Services could have read out or described relevant portions of the
agency’s records. Our precedent, moreover, counsels against anointing the let’s-not-bore-the-
jury-with-records approach as a viable penalty-phase strategy. In Johnson v. Bagley, Johnson’s
defense attorney “obtained a large number of files from the Ohio Department of Human Services
but apparently never read them.” 544 F.3d 592, 600 (6th Cir. 2008). Counsel “simply submitted
them to the jury—unorganized and without knowing whether they hurt Johnson’s strategy or
helped it.” Id. Of course, the opposite occurred here: the jury never saw a single page of the
children-services records. A closer look at Johnson reveals that Ohio’s health-services records
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                 Page 36


showed that Johnson’s grandmother had a lengthy history of abuse and that the State was
worried about placing the young Johnson in her custody. See id. Yet defense counsel’s penalty-
phase strategy revolved around that grandmother’s testimony. See id. at 599–600. Therefore,
the Johnson court chided that the records should have “tipped [defense counsel] off to a different
mitigation strategy” and “would have avoided the pitfall of submitting records to the jury that
directly contradicted their theory that [the grandmother] was a positive force for change in
[Johnson’s] life.” Id. at 600–01.

       So too in Cunningham’s case. Here, Cunningham’s counsel called Betty to the stand and
elicited from her half-hearted and perfunctory confirmations that she whipped Cunningham with
a belt and that her partner whipped her children like “normal” parents do. The lawyer did not
solicit more details about the abuse; he also failed to correct Betty when she lied about the timing
of her suicide attempt and about how she never hit Cunningham with a stick or her hand.
Instead, the lawyer prodded Betty to speak about how Cunningham cared for her at her nursing
home. Like in Johnson, the children-services records here demonstrated Betty’s malevolent
effect on Cunningham’s childhood. Her weak testimony lacerated the far-more-compelling,
unintroduced evidence about the monstrous childhood abuse that Cunningham suffered at his
mother’s hands.      And introducing lengthy excerpts from the records—no matter how
“bureaucratic”—made far more sense than calling an expert to testify that Cunningham was a
lying, manipulative, malingering antisocial psychopath. Asking Betty and Davis to recount
unconvincingly a handful of contextless anecdotes instead of calling a social worker from Allen
County Children Services to lay out substantial portions of the agency’s records simply cannot
be written off as strategy.

       Ohio’s second argument—that the children-services records overlapped with the
testimony that was introduced at the penalty phase—presents a close call.             The Court’s
ineffective-assistance-of-counsel precedent extends across a spectrum. Habeas petitioners are
entitled to relief when their trial counsel fails “their obligation to conduct a thorough
investigation of the defendant’s background[,]” Terry Williams, 529 U.S. at 396, as dictated by
“reasonable professional judgment,” Wiggins, 539 U.S. at 527. So, at one pole, the Court has
granted relief in egregious scenarios involving penalty-phase lawyers failing to investigate any
 Nos. 11-3005/20-3429                  Cunningham v. Shoop                             Page 37


pertinent records or to interview any relevant witnesses. See, e.g., Porter v. McCollum, 558 U.S.
30, 39 (2009) (granting relief when defense counsel failed to obtain defendant’s school, medical,
or military service records and to interview any of defendant’s family); Terry Williams, 529 U.S.
at 395 (“[Defense counsel] failed to conduct an investigation that would have uncovered
extensive records graphically describing Williams’ nightmarish childhood[.]”). At the other
pole, the Court has denied relief when trial counsel conducts a substantial investigation and
presents significant mitigating evidence. See, e.g., Bobby v. Van Hook, 558 U.S. 4, 10–13
(2009). In between the poles are cases in which counsel has conducted some investigation into
the defendant’s personal background. The Court has issued inconsistent conclusions in those
cases. Compare Wiggins, 539 U.S. at 526, with Pinholster, 563 U.S. at 190–94.

       Obviously, this case does not belong at the no-investigation-at-all pole. Cunningham’s
lawyer, at minimum, interviewed Tarra and Betty. And Davis referred to the children-services
records in his testimony. But Cunningham’s case does not fit at the substantial-investigation-
and-significant-presentation pole either. Cunningham’s lawyer introduced mere bare-bones facts
of Cunningham’s personal background and omitted significant detail and specific episodes of
abuse. Cunningham’s case is distinguishable from every single case in the Court’s ineffective-
assistance-of-counsel canon.     So, thanks to murky precedent, whether Cunningham should
receive habeas relief for this claim is a close question.

       Consider, for example, Van Hook. There, defense counsel spoke nine times with Van
Hook’s mother, once with both parents together, twice with an aunt, and thrice with a family
friend; contacted two expert witnesses; reviewed military records; attempted to obtain medical
records; and considered enlisting a mitigation specialist. See Van Hook, 558 U.S. at 9. The
lawyer called eight mitigation witnesses who outlined Van Hook’s traumatic childhood. See id.
at 5. Van Hook argued that his lawyer should have contacted his stepsister, two uncles, two
aunts, and a psychiatrist who once treated his mother. See id. at 11. The Court concluded that
defense counsel’s investigation was reasonable in scope, reasoning that “there comes a point at
which evidence from more distant relatives can reasonably be expected to be only cumulative,
and the search for it distractive from more important duties.” Id. Specifically, only one of Van
Hook’s uncles and the stepsister arguably would have added “new, relevant information” at the
 Nos. 11-3005/20-3429                   Cunningham v. Shoop                                Page 38


penalty phase; the uncle would have testified that Van Hook’s mother was temporarily
committed to a psychiatric ward, and the stepsister would have attested that Van Hook’s father
frequently hit him and tried to kill his mother. Id. at 12. But other witnesses had already
repeatedly and thoroughly testified to both facts at sentencing. See id. Because Van Hook had
not shown how the uncle’s and stepsister’s “minor additional details” about already introduced
and thoroughly discussed mitigating evidence “would have made any difference,” the Court
concluded that Van Hook had failed to demonstrate prejudice. Id.

        Cunningham’s case is not Van Hook.            Like Van Hook’s witnesses, Cunningham’s
witnesses acknowledged that Cunningham suffered physical abuse, neglect, and exposure to
violence. But the perfunctory evidence presented at Cunningham’s sentencing was far less
substantial than the thorough, highly detailed evidence in Van Hook. In Van Hook—

        The trial court learned, for instance, that Van Hook (whose parents were both
        “heavy drinkers”) started drinking as a toddler, began “barhopping” with his
        father at age 9, drank and used drugs regularly with his father from age 11
        forward, and continued abusing drugs and alcohol into adulthood. The court also
        heard that Van Hook grew up in a “‘combat zone’”: He watched his father beat
        his mother weekly, saw him hold her at gun and knifepoint, “observed” episodes
        of “sexual violence” while sleeping in his parents’ bedroom, and was beaten
        himself at least once. It learned that Van Hook, who had “fantasies about killing
        and war” from an early age, was deeply upset when his drug and alcohol abuse
        forced him out of the military, and attempted suicide five times (including a
        month before the murder). And although the experts agreed that Van Hook did
        not suffer from a “mental disease or defect,” the trial court learned that Van
        Hook’s borderline personality disorder and his consumption of drugs and alcohol
        the day of the crime impaired “his ability to refrain from the [crime],” and that his
        “explo[sion]” of “senseless and bizarre brutality” may have resulted from what
        one expert termed a “homosexual panic.”

Id. at 10–11 (citations omitted, alterations in original).

        Tarra and Betty, by contrast, merely said “yes” when asked if Cunningham was beaten by
Betty and her boyfriends and if Cunningham had to care for his siblings. That’s it. No other
details from the children-services report were provided. Yes, Davis recounted three episodes
involving Betty’s beating Cunningham and one in which Betty threatened to blow a caseworker
away. Per Van Hook, evidence in the children-services records about these four incidents might
be cumulative. But no witness mentioned Betty’s boyfriend attempting to rape her in front of the
 Nos. 11-3005/20-3429                         Cunningham v. Shoop                                           Page 39


children; the timing of Betty’s traumatic attempted suicide; the disgusting state of the family
house; that Betty and the foster families starved the children; that Betty’s grandmother and
children services refused Cunningham’s pleas for help; that Cunningham found Betty when she
overdosed; that Betty refused to take Cunningham to counseling after she killed his stepfather in
front of him; or that the traumatized nine-year-old Cunningham wet his bed and forgot his age.
Such evidence cannot be described as “minor additional details” about information that had
already been discussed at great length at the penalty phase. Cf. Van Hook, 558 U.S. at 4, 12.

         And, unlike in Van Hook, the failure to introduce the mitigating information in the
children-services report here was highly prejudicial.                  All six jurors who were interviewed
posttrial conveyed that Cunningham’s attorney was abysmal during the penalty phase. R. 192-4
(Investigator Rep.) (Page ID #5122–32).14 Six out of six expressed that the defense’s poor
performance was tantamount to supplying no mitigating evidence whatsoever. Id. The posttrial

14
 According to Juror Cheryl Osting—
         [S]he was distressed because the attorneys could not come up with anything at the
         sentencing/mitigation hearing. She also said that the psychologist said that the defendant did not
         suffer from a mental illness but did suffer from a mental disorder at times and was very
         manipulative. All 12 jurors wanted the defense to give them anything which they could use in
         mitigation but the defense did not deliver anything. She remembered that the jurors deliberated
         for 3 hours trying to find a mitigating factor but could not find anything and that the attorneys did
         not give a good defense at the mitigation hearing. . . . [T]he jurors prayed for one factor they could
         have used in mitigation but there was no mitigating factors to be found.
R. 192-4 (Investigator Rep.) (Page ID #5122–23). Juror Staci Freeman “believe[d] that the defense performed
poorly at the sentencing hearing[,]” that Tarra was “high on drugs” during her testimony, and that Cunningham’s
foster families or social workers who knew Cunningham should have testified. Id. (Page ID #5125). She “might
have been swayed if other professionals who knew [Cunningham] when he was a younger man [testified] and said
something positive about him, might have swayed her vote for the death penalty to life in prison.” Id. She was
“upset because the defense did not offer any mitigating factors during the sentencing phase which would indicate to
her and the rest of the jurors that Jeronique Cunningham had a soul.” Id. (Page ID #5126). Juror Roberta Wobler
complained that “no one” was “present to testify and corroborate testimony from [Betty] about anything of a
positive nature in [Cunningham’s] life” and that the jurors were “searching for anything of a mitigating factor[.]”
Id. (Page ID #5127). To Wobler, “the defense could have significantly improved on their presentation if only they
would have included corroborating witnesses.” Id. (Page ID #5128). She was “really not in favor of the death
penalty but because she could find absolutely no mitigating factors regarding Jeronique, she voted for the death
penalty.” Id. Juror Douglas Upshaw “concluded that the defense did not present any mitigating factors which
would prevent the defendant from being sentenced to death.” Id. (Page ID #5129). Juror Jeanne Adams “said that at
the sentencing hearing . . . absolutely nothing was added in mitigation by the defense which would have argued for
anything less than the death penalty. . . . [T]he defense did not present any defense at the sentencing hearing . . . .
[T]here really was not any mitigation to work with.” Id. (Page ID #5130). Jury Foreperson Nichole Mikesell stated
that the “[j]urors made a concerted effort to find at least one mitigating factor but there wasn’t any.” Id. (Page ID
#5131). “She, and the other jurors, wanted corroboration from other witnesses at the sentencing hearing regarding
something of a positive aspect regarding Jeronique.” Id.
 Nos. 11-3005/20-3429                Cunningham v. Shoop                               Page 40


interviews make plain that Cunningham’s penalty-phase case was eviscerated by defense
counsel’s failure to furnish much-needed detail and corroboration about the extent to which
Cunningham was abused and about how Cunningham had to look after his siblings. Id.

       In Wiggins, defense counsel had “some information” about Wiggins’s background from
the presentence investigation report and Baltimore’s social-services department’s records.
Wiggins, 539 U.S. at 527, 524. The Court concluded that the scope of investigation was
unreasonable partially because of the contents of the social-services records. Id. at 525. In
Wiggins, the social-services records revealed that—

       [Wiggins’s] mother was a chronic alcoholic; Wiggins was shuttled from foster
       home to foster home and displayed some emotional difficulties while there; he
       had frequent, lengthy absences from school; and, on at least one occasion, his
       mother left him and his siblings alone for days without food.

Id. Yet at sentencing, Wiggins’s counsel merely “told the jury it would ‘hear that Kevin Wiggins
has had a difficult life[.]’” Id. at 526 (citation omitted). “At no point did [defense counsel]
proffer any evidence of [Wiggins’s] life history or family background. Id. at 516 (emphasis
added); see also Rompilla v. Beard, 545 U.S. 374, 381–82, 387 (2005) (concluding that defense
counsel must obtain records containing information that the State has and will use against
defendant even when defendant was “actively obstructive” and “sen[t] counsel off on false
leads” and defense counsel spoke with five members of defendant’s family and three mental-
health witnesses).

       Cunningham’s case is akin to but not quite Wiggins. The contents of the social-services
records in Wiggins parallel the revelations in the children-services records in the present case.
Here, children services thoroughly documented how Betty abused substances; how she starved,
abandoned, beat, and neglected her children; and the many times Cunningham was placed with
his grandmother, aunt, and foster homes. Unlike Wiggins’s lawyer, however, Cunningham’s
counsel introduced some personal history through Tarra’s, Betty’s, and Davis’s testimony, most
of which overlapped with or, in Davis’s case, was drawn from the children-services records.
That fact distinguishes Cunningham’s lawyer from Wiggins’s lawyer, who presented no
mitigating evidence about Wiggins’s background to back up her penalty-phase statement that
Wiggins had a difficult life.
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                Page 41


       What does this mean for Cunningham? To us, Cunningham’s trial counsel’s performance
during the penalty phase was clearly constitutionally deficient and prejudicial. The Ohio Court
of Appeals nonetheless held that defense counsel did not perform ineffectively. Applying the
harsh standards of AEDPA as elaborated by the Court, Richter, 562 U.S. at 102, we cannot say
that the Ohio Court of Appeals unreasonably applied the Court’s ineffective-assistance-of-
counsel precedent. We cannot grant Cunningham habeas relief for this claim.

              III. ISSUE #4: INEFFECTIVE COUNSEL AT GUILT PHASE

       Cunningham argues that his trial counsel provided ineffective assistance in failing to
obtain and present testimony from a ballistics expert. We disagree.

       Because no weapons were recovered from the scene of the crime, see Cunningham I,
2004 WL 2496525, at *6, eyewitnesses and experts supplied the sole evidence about who shot
whom with what. The trial court granted defense counsel funds to hire a ballistics expert.
R. 194-1 (Trial Tr. at 4–8) (Page ID #8847–51).

       Five survivors of the shooting—Dwight Goodloe, Coron Liles, Loyshane Liles, Tomeaka
Grant, and James Grant—testified that Cunningham was armed with a revolver, that Jackson
wielded a semiautomatic, and that both Cunningham and Jackson shot persons. R. 194-2 (Trial
Tr. at 1027–28, 1052–59, 1121–22, 1129–33, 1143, 1153–54, 1175–76, 1195, 1222–27, 1278–
88) (Page ID #10216–17, 10241–48, 10317–18, 10325–29, 10339, 10349–50, 10371–72, 10391,
10418–23, 10482–92). Coron Liles attested that he spat out a bullet a few blocks from the crime
scene; the bullet was never recovered by law enforcement. Tomeaka Grant swore that a bullet
remained lodged in her arm; the caliber of that bullet is unknown. Id. at 1133, 1226 (Page ID
#10329, 10422); Cunningham I, 2004 WL 2496525, at *8.

       At trial, Ohio called two experts: John Heile, a forensic scientist with Ohio’s Bureau of
Criminal Investigation and Identification, and Cynthia Beisser, a coroner. Heile testified that all
the recovered cartridges and most of the recovered bullets were .380 caliber and fired from the
same pistol. Point 380 caliber casings are typically fired by a semiautomatic—not a revolver.
R. 194-2 (Trial Tr. at 1066–67, 1071–74) (Page ID #10262–63, 10267–70). A damaged bullet
and a damaged lead core shared the characteristics of .380 caliber bullets, Heile attested. Id. at
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                Page 42


1075–76 (Page ID #10271–72). But Heile could not conclusively state that these two nonintact
bullets were fired from the same weapon as the other recovered bullets. See id. Because no
weapons were located, Heile penned a report that listed the guns that could have fired the
recovered bullets. Only semiautomatics made the list—no revolvers. Id. at 1076–77 (Page ID
#10272–73). On cross-examination, Heile testified that .380 cartridges could fit into a .38
caliber revolver but that the revolver would probably not fire. Heile also attested that .380
cartridges would not fire in a .44 caliber revolver without alterations to the gun. Id. at 1082–84
(Page ID #10278–80).

       Beisser autopsied the two murder victims, Leneshia Williams and Jala Grant, who had
died of gunshot wounds to the head. Id. at 1252–54 (Page ID #10456–58). Based on her
examination, Beisser could not determine the caliber of the bullets that entered Williams and
Grant. Id. at 1257 (Page ID #10461). Skin, Beisser explained, is elastic; a hole in skin is not the
same size as the projectile that penetrates the skin. Id. On cross-examination, Beisser testified
that a .380 caliber pistol could leave entrance wounds of the size found on the victims but that
the wounds were also consistent with other different-caliber weapons. Id. at 1265–70 (Page ID
#10469–74). On redirect and re-cross-examination, Beisser repeatedly testified that .380 and .38
caliber bullets are the same size. Id. at 1271–72 (Page ID #10475–76).

       Instead of summoning a ballistics expert, defense counsel called gun-shop owner William
Danny Reiff. Reiff testified that .44 caliber revolvers and bullets are much larger than .380
caliber pistols and bullets. R. 194-2 (Trial Tr. at 1363–64) (Page ID #10567–68). On cross-
examination, Reiff testified that .38, .357, .380, and .9 caliber cartridges are the same diameter
and are indistinguishable to lay persons. Id. at 1366–69 (Page ID #10570–73).

       In his state postconviction petition, Cunningham asserted that his trial counsel
ineffectively failed to obtain and present testimony from a ballistics expert.       Cunningham
lambasted Reiff’s rebuttal. To clarify that Cunningham could not have fired a .380 caliber
cartridge in any of the weapons suggested by Heile, Cunningham asserted, defense counsel
should have shown the jury a video of .380 caliber cartridges being placed into different caliber
revolvers and fired. R. 192-4 (2003 Postconviction Pet.) (Page ID #5069–72, 5077–80). The
Ohio Court of Appeals rejected Cunningham’s assertions on the merits. See Cunningham I,
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                Page 43


2004 WL 2496525, at *6–8. Cunningham restated his claim in his federal habeas petition.
R. 19-6 (Habeas Pet. at 61–67) (Page ID #129–35); Appellant’s Br. #1 at 128–29.

       According § 2254(d)(1) deference to the Ohio Court of Appeals, we assess whether
defense counsel performed deficiently and prejudicially. See Strickland, 466 U.S. at 687, 691.
Perhaps a ballistics expert would have been more convincing than Reiff had been. But trial
counsel pushed the theory that Cunningham did not fire any weapon on the night of the murder
while questioning all three experts.        Indeed, Heile’s and Beisser’s testimony favored
Cunningham’s theory. Heile conveyed that no evidence indicated that a revolver fired the bullets
and casings recovered; and Beisser insisted that she could not determine the caliber of the gun
that caused the victims’ entrance wounds. Multiple eyewitnesses, on the other hand, testified
that they saw Cunningham shoot persons.           Cunningham does not explain in either his
postconviction petition or his brief how a ballistics expert’s testimony would have affected the
evidence elicited at trial or altered the outcome of the case. Without evidence of prejudice, we
deny relief on Cunningham’s fourth claim.

                                  IV. ISSUE #5: VOIR DIRE

       We also reject Cunningham’s argument that the trial court improperly constrained
defense counsel’s latitude to question prospective jurors about their willingness to consider
specific mitigating factors.

       At trial, the court allowed Cunningham’s lawyer to question members of the venire about
whether they would automatically vote for the death penalty and whether they were willing to
consider fairly all mitigating factors, sentencing options, and available evidence. R. 194-1 (Trial
Tr. at 327–31) (Page ID #9502–06). The trial court, however, barred defense counsel from
asking the prospective jurors about the type of mitigating factors that they would consider in
voting against the death penalty. Id. at 422–25 (Page ID #9597–600).

       On direct appeal, Cunningham argued that the trial court’s restrictions on questioning
likely resulted in the seating of a juror who would automatically impose the death penalty. See
Cunningham II, 824 N.E.2d at 513. The Ohio Supreme Court concluded that defense counsel
waived this argument “by failing to challenge any seated juror’s views on capital punishment.”
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                Page 44


Id. The state high court also rejected Cunningham’s claim as meritless. See id. at 513–14.
Cunningham reraised this claim in his federal habeas petition. R. 19-3 (Habeas Pet. at 23) (Page
ID #85).

       Because the Ohio Supreme Court failed to clearly and expressly rely on a procedural bar,
any procedural default is excused. See Harris v. Reed, 489 U.S. 255, 263 (1989). Extending
§ 2254(d)(1) deference to the state high court’s merits decision, we reject Cunningham’s
argument. Trial courts must ensure that jurors will not automatically vote for the death penalty.
See Morgan v. Illinois, 504 U.S. 719, 729, 734–36 (1992). Others have argued to this court that
a trial judge violates this constitutional precept when they prohibit questions about specific
mitigating factors during voir dire. See Hodges v. Colson, 727 F.3d 517, 528–29 (6th Cir. 2013);
Bedford v. Collins, 567 F.3d 225, 232–33 (6th Cir. 2009); Dennis v. Mitchell, 354 F.3d 511,
523–25 (6th Cir. 2003). Just as we rejected that argument in those habeas cases, we do not grant
relief to Cunningham here.

                             V. ISSUE #6: JURY INSTRUCTIONS

       Cunningham has procedurally defaulted his argument that the trial court neglected to
instruct the jury that it must determine Cunningham’s personal culpability before imposing a
death sentence. We cannot review this claim.

       Under Ohio Supreme Court Rule of Practice 11.06(A), capital defendants may apply to
reopen their case within ninety days of the Ohio Supreme Court’s issuance of a mandate. Those
who show good cause are exempted from the ninety-day deadline. See OHIO S. CT. PRAC. R.
11.06(A).

       In his 2006 federal habeas petition, Cunningham asserted for the first time that the trial
court violated the Apprendi v. New Jersey, 530 U.S. 466 (2000), line of cases by failing to
instruct the jury that Cunningham must possess the requisite personal responsibility to be eligible
for the death penalty. R. 19-10 (Habeas Pet. at 123, 144–45) (Page ID #190, 211–12). On April
23, 2007—as federal habeas proceedings unfolded—the Ohio Supreme Court appointed counsel
to apply to reopen Cunningham’s case under Rule 11.06(A). See R. 51 (1/11/07 Mot.) (Page ID
#644); R. 55 (2/8/07 Order at 1–2) (Page ID #738–39); R. 59-1 (Reopen App.) (Page ID #749).
 Nos. 11-3005/20-3429                        Cunningham v. Shoop                                          Page 45


Cunningham reasserted that the jury instructions violated Apprendi and its progeny. R. 59-1
(Reopen App.) (Page ID #866–69). Cunningham conceded that he had surpassed the ninety-day
deadline, but he argued that his applying to reopen his case within ninety days of appointment of
counsel satisfied good cause. Id. at 2 (Page ID #750); Appellant’s Br. #1 at 44. In a single-
sentence order, the Ohio Supreme Court rejected Cunningham’s application, reasoning that
Cunningham failed to comply with the rule’s ninety-day filing deadline. The state high court
said nothing about good cause. State v. Cunningham, 872 N.E.2d 946 (Ohio 2007) (Table).

        Cunningham has procedurally defaulted this claim.                     The Ohio courts have firmly
established the meaning of “good cause” and regularly follow the ninety-day deadline.
Wogenstahl v. Mitchell, 668 F.3d 307, 322 (6th Cir. 2012).15 Thus, Rule 11.06(A) constitutes an
independent and adequate state ground for procedural default, which the Ohio Supreme Court
enforced in this case. See Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986). Cunningham
correctly points out that postconviction counsel’s ineffective performance can establish cause to
excuse a procedural default in certain circumstances. See Appellant’s Br. #1 at 48; Martinez v.
Ryan, 566 U.S. 1, 13–14 (2012); Trevino v. Thaler, 569 U.S. 413, 417 (2013). But Cunningham
has not explained why his postconviction counsel was deficient or prejudicial. See Appellant’s
Br. #1 at 49. We have nothing to base an ineffective-counsel decision on. To that end, we
cannot excuse Cunningham’s procedural default, and we cannot review this claim.

                                          VI. ISSUE #7: BRADY

        Cunningham argues that Ohio violated Brady by failing timely to turn over police
interviews of two testifying witnesses. We conclude that this claim is partially procedurally
defaulted and partially meritless.

        At trial, eyewitnesses Dwight Goodloe and James Grant testified.                        Defense counsel
moved the trial court to review in camera a police report summarizing an interview with


        15Wogenstahl   addresses Ohio Rule of Appellate Procedure 26(B), not Rule 11.06(A). See Wogenstahl, 668
F.3d at 322. Rule 26(B) governs applications to reopen filed by defendants in all criminal cases, not just defendants
in death-penalty cases. See OHIO APP. R. 26(B). The provisions are otherwise identical; they include the same
ninety-day limit. Compare id., with OHIO S. CT. PRAC. R. 11.06(A). We therefore apply Wogenstahl’s analysis to
this case.
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                Page 46


Goodloe, R. 192-4 (Goodloe Rep.) (Page ID #5295–97), and two police reports memorializing
interviews with Grant, id. (Grant Reps.) (Page ID #5140–50). Finding that Goodloe had testified
consistently with his interview, the trial court did not supply the Goodloe report to defense
counsel. R. 194-2 (Trial Tr. at 1037) (Page ID #10226). The trial court, however, found
sufficient differences between Grant’s testimony and his interviews and allowed the defense to
use the reports during cross-examination. Id. at 1296 (Page ID #10500). Defense counsel,
however, never mentioned the Grant reports during cross. Id. at 1298–305 (Page ID #10502–
09).

         In his state postconviction petition, Cunningham cited Brady in two claims for relief; he
assailed Ohio for failing to turn over the Goodloe and Grant reports ahead of trial. Cunningham
explained that defense counsel could have used the interviews to impeach or undermine Goodloe
and Grant. R. 192-4 (2003 Postconviction Pet.) (Page ID #5072–74, 5083–85). The Ohio Court
of Appeals concluded that res judicata prevented it from reviewing Cunningham’s Brady
arguments. See Cunningham, 2004 WL 2496525, at *12. The state appellate court reasoned that
these Brady subclaims could have been fairly determined within the confines of the trial record
and thus should have been raised on direct appeal. See id. Alternatively, the Ohio Court of
Appeals concluded, the Brady claims were meritless. See id. at *11–12. Cunningham preserved
his two Brady subclaims in his federal habeas petition. R. 19-5 (Habeas Pet. at 53) (Page ID
#100).

         In his postconviction petition, Cunningham supplied two attachments for his argument
that the State improperly withheld the Goodloe report—the report itself and Goodloe’s testimony
at trial.   R. 192-4 (2003 Postconviction Pet.) (Page ID #5074, 5109, 5135–36, 5295–97).
Because this subclaim was based solely on the trial record, the Ohio Court of Appeals correctly
invoked res judicata in refusing to hear this subclaim. See Hill v. Mitchell, 400 F.3d 308, 314
(6th Cir. 2005).

         We reach a different conclusion for the Grant subclaim.         To support this claim,
Cunningham attached to his postconviction petition the two Grant reports and Grant’s testimony
at trial. These, of course, were part of the trial record. R. 192-4 (2003 Postconviction Pet.)
(Page ID #5085, 5109, 5140–50). But Cunningham also attached Jackson’s investigator’s report,
 Nos. 11-3005/20-3429                Cunningham v. Shoop                                Page 47


which, again, was generated posttrial. That report laid out postverdict interviews with six jurors
and an alternate, several of whom stated that Grant’s testimony swayed them to convict. Id.
(Page ID #5085, 5109, 5121–32; 5140–50). Because Cunningham relied on evidence outside the
trial record for this subclaim, the Ohio Court of Appeals incorrectly invoked res judicata in
refusing to consider Cunningham’s assertion about the Grant reports. We may therefore review
the merits of this subclaim. See Hill, 400 F.3d at 314. We apply § 2254(d)(1) deference to the
Ohio Court of Appeals’s merits decision.

       The State violates the Constitution when it withholds evidence favorable to a defendant
that is material to his guilt or punishment. See Brady, 373 U.S. at 87; see also United States v.
Bencs, 28 F.3d 555, 561 (6th Cir. 1994). A delay in turning over evidence contravenes Brady
only if the delay itself is prejudicial. See Bencs, 28 F.3d at 561. Here, the prosecution did
produce the Grant reports; any prejudice arose from the timing of the handover. Even though
defense counsel may have been better prepared to cross-examine Grant had the reports been
turned over before (rather than during) trial, Cunningham’s lawyer failed to request a
continuance to review the reports. Cf. Joseph v. Coyle, 469 F.3d 441, 472 (6th Cir. 2006).
Indeed, when the trial court asked defense counsel if he was ready to cross-examine Grant, the
lawyer answered in the affirmative. R. 194-2 (Trial Tr. at 1296) (Page ID #10500). Given these
circumstances, we cannot conclude that the delay prejudiced Cunningham.

                     VII. ISSUE #8: PROSECUTOR’S STATEMENTS

       Cunningham argues that the prosecutor made five improper statements. Cunningham
defaulted his claims about three of the statements, so we cannot consider them. The Ohio
Supreme Court’s decision about the remaining two statements, moreover, involved no
unreasonable application of Supreme Court precedent.        We thus reject Cunningham’s final
argument.

       Cunningham takes issue with five of the prosecutor’s statements—three from the
prosecutor’s closing argument at the guilt phase and two from his closing argument at the
sentencing phase. The first statement arose from a back-and-forth about bullets at the closing of
the guilt phase. Defense counsel conveyed that the physical evidence showed that just one gun
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                 Page 48


was used and that Jackson—not Cunningham—fired that weapon. R. 194-2 (Trial Tr. at 1440)
(Page ID #10650). The prosecutor responded by speculating that Cunningham could have fired
bullets that were lost in the blood at the crime scene or disintegrated when they hit a wall. Id. at
1441–43 (Page ID #10651–53). Second, the prosecutor stated during the guilt phase that Grant,
the three-year-old murder victim, never received a chance for justice. Id. at 1448 (Page ID
#10658). Third, the prosecutor commented at the guilt phase that the killings were “absolutely
the most cold-blooded calculated inhumane murder that anyone could ever imagine.” Id. at 1449
(Page ID #10658).      Fourth, the prosecutor mentioned that Cunningham made an unsworn
statement during the penalty phase that was not subject to cross-examination, which did not
“lessen his moral culpability” or “diminish the appropriateness of the death sentence.” Id. at 116
(Page ID #10849). Fifth, the prosecutor conveyed during the penalty phase that Cunningham’s
unsworn statement; malingering, antisocial-personality, and psychopathic-personality diagnoses;
comprehension of right and wrong; and lack of progress in treatment should not mitigate
Cunningham’s sentence.       Id. at 116–17 (Page ID #10849–50).        Cunningham frames these
statements as the prosecutor’s impermissibly listing out nonstatutory aggravating factors. See
Appellant’s Br. #1 at 85.

       Cunningham argued on direct appeal that these five statements were improper.
Highlighting that Cunningham’s trial counsel had objected at trial to the third and fourth
statements but not to the first, second, and fifth statements, the Ohio Supreme Court reviewed for
plain error the latter trio of comments. The state high court rejected Cunningham’s argument on
the merits, concluding that none of the five statements were improper. Cunningham II, 824
N.E.2d at 523–24. Cunningham preserved all five subarguments in his federal habeas petition.
R. 19-7 (Habeas Pet. at 68) (Page ID #111).

       We cannot review the first, second, and fifth statements because they have been
procedurally defaulted. The Ohio courts’ enforcement of the contemporaneous-objection rule is
an independent and adequate ground that bars habeas relief. See Hand v. Houk, 871 F.3d 390,
417 (6th Cir. 2017).        That the Ohio Supreme Court reviewed the merits of three of
Cunningham’s allegations for plain error does not waive Ohio’s procedural-default rules. See id.
So we cannot review these three statements unless the default is excused. See id.
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                              Page 49


       Cunningham argues that his trial counsel’s ineffective performance served as cause and
prejudice to excuse his defaulting this trifecta of statements. Appellant’s Br. #1 at 85–86. But
Cunningham has not established prejudice.      The first statement—the speculation about the
unfound bullets—was not prejudicial. The jury heard that one bullet was dug out of a wall and a
bullet fragment was discovered in a pool of blood. R. 194-2 (Trial Tr. at 966–71) (Page ID
#10155–60). A police officer also testified that law enforcement recovered a tooth and jewelry
while fishing through pools of blood with a pen. Id. at 957–58 (Page ID #10146–47). Again,
Coron Liles spat out an unrecovered bullet in the streets; another bullet remains lodged in
Tomeaka Grant’s arm. Id. at 1133, 1226 (Page ID #10329, 10422); Cunningham I, 2004 WL
2496525, at *8. Put another way, other evidence indicated that bullets fired from Cunningham’s
weapon may have fragmented, been overlooked in blood pools, or otherwise been lost. So the
prosecutor’s speculations were not prejudicial. No doubt, the prosecutor’s second statement—
that Grant never received a chance at justice—wrongfully inflamed the passions and prejudices
of the jury. See Wogenstahl, 668 F.3d at 333. But this comment was isolated and therefore
harmless. See id. at 333–34. As for Cunningham’s fifth allegation, we are not convinced that
the prosecutor’s description of the mitigating evidence constituted a list of nonstatutory
aggravating factors.    Either way, the Constitution allows juries to consider nonstatutory
aggravating factors. See LaMar v. Houk, 798 F.3d 405, 431 (6th Cir. 2015). Because this troika
of statements did not prejudice Cunningham, his procedural default is unexcused. We cannot
address the merits of these claims.

       We can, however, review the merits of the two nondefaulted subclaims; we apply
§ 2254(d)(1) deference to the Ohio Supreme Court’s consideration of the prosecutor’s third and
fourth statements. The prosecutor’s third statement—that this was “absolutely the most cold-
blooded calculated inhumane murder that anyone could ever imagine,” R. 194-2 (Trial Tr. at
1449) (Page ID #10658)—was improperly designed to inflame the jury’s passion, see Gumm v.
Mitchell, 775 F.3d 345, 377 (6th Cir. 2014). If we were directly reviewing Cunningham’s case,
he may be entitled to relief. See id. But this is a habeas case. To attain habeas relief,
Cunningham must show that the prosecutor’s statements were “so pronounced and persistent that
it permeates the entire atmosphere of the trial or so gross as probably to prejudice the
defendant”—a high standard to surpass. Hartman v. Bagley, 492 F.3d 347, 367 (6th Cir. 2007)
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                 Page 50


(quoting Simpson v. Jones, 238 F.3d 399, 409 (6th Cir. 2000)). In deciding that the third
statement was harmless, the Ohio Supreme Court did not unreasonably apply Supreme Court
precedent.

        The prosecutor’s fourth statement—that Cunningham testified sans oath—violated Ohio
law. See Bedford v. Collins, 567 F.3d 225, 236 (6th Cir. 2009) (explaining that Ohio law
provides that the prosecution may not disparage a defendant’s decision not to testify under oath).
But the Supreme Court has never addressed whether the Constitution is implicated when a state-
law right to supply unsworn testimony is violated. Absent such precedent, the Ohio Supreme
Court’s single-sentence postcard denial—“[w]e reject this argument,” Cunningham II,
824 N.E.2d at 524—involved no unreasonable application of Supreme Court caselaw.              See
Richter, 562 U.S. at 98 (“Where a state court’s decision is unaccompanied by an explanation, the
habeas petitioner’s burden still must be met by showing there was no reasonable basis for the
state court to deny relief.”).

        In short, Cunningham’s argument that the prosecutor made improper statements is
partially defaulted and partially meritless. We thus reject this argument.

                                     VIII. CONCLUSION

        We REVERSE and REMAND so that the district court can conduct an evidentiary
hearing to investigate Cunningham’s two juror-bias claims consistent with this opinion.
 Nos. 11-3005/20-3429                Cunningham v. Shoop                                Page 51


    _______________________________________________________________________

      CONCURRING IN THE JUDGMENT IN PART AND DISSENTING IN PART
    _______________________________________________________________________

       KETHLEDGE, Circuit Judge, concurring in the judgment in part and dissenting in part.
What the majority calls “the harsh standards of AEDPA as elaborated by the [Supreme] Court,”
Op. at 41, are standards that bind us nonetheless. Here, the majority orders habeas relief based
on our own precedents, rather than those of the Supreme Court—an error for which the Court has
already reversed us more than once. The majority also orders the district court to conduct an
evidentiary hearing on the basis of post-trial testimony about jury deliberations—which Federal
Rule of Evidence 606(b) presumptively bars a federal court from even “receiv[ing.]” As to those
holdings, I respectfully dissent.

                                               I.

       The background facts deserve mention here. During the afternoon of January 3, 2002,
Cunningham bought crack cocaine from Shane Liles at Liles’s apartment in Lima, Ohio. That
evening, Cunningham and Cleveland Jackson—armed with a revolver and pistol, respectively—
returned to Liles’s apartment to rob him. When they arrived, Liles was not home; instead, they
found several of his friends and family members. Liles’s girlfriend, Tomeaka Grant, called Liles
to tell him he had visitors. Cunningham and Jackson waited for Liles in the living room, where
teenagers Leneshia Williams, Coron Liles, and Dwight Goodloe Jr. were talking and watching
“The Fast and the Furious.” Tomeaka Grant returned to the kitchen, where she had been playing
cards with her brother, James Grant, and a family friend, Armetta Robinson. Grant had stopped
by with his three-year-old daughter Jala to pick up a vacuum cleaner.

       Shane Liles soon arrived home, and Cunningham told him that Jackson wanted to
purchase drugs. Liles and Jackson discussed the sale on the staircase near the living room, while
Cunningham remained on the couch with the teens. Then Cunningham stood up and ordered the
teens into the kitchen. When Coron hesitated, Cunningham struck him in the face with the barrel
of his gun, breaking Coron’s jaw. Coron ran into the kitchen crying; Cunningham followed,
rounding up the other two teens and forcing them at gunpoint into the kitchen, where they joined
 Nos. 11-3005/20-3429                Cunningham v. Shoop                               Page 52


Tomeaka, James, and Jala Grant, along with Armetta Robinson. The group tried to shield
themselves with a table, but Cunningham pushed it away and locked the back door.

       Meanwhile, Jackson pulled a gun on Shane Liles and walked him upstairs, demanding
drugs and money. Jackson then tied Liles’s hands behind his back and forced him into the
kitchen, where the rest of the group was huddled, crying and pleading. James Grant held his
daughter, three-year-old Jala, in his lap. Jackson and Cunningham demanded that everyone
place any valuables on the table; when Shane Liles said he had none left, Jackson shot him in the
back. Almost immediately, Cunningham and Jackson started firing into the rest of the group—
“aiming towards like the middle, at the ends and coming in . . . one from one side, one from the
other.” The victims saw smoke and sparks from Cunningham’s gun and heard the “click, click,
click” of empty weapons as Jackson and Cunningham continued to pull the triggers, even after
they were out of bullets.

       Every member of the group was shot. Seventeen-year-old Leneshia Williams was shot in
the back of her head, killing her almost instantly. Goodloe saw Coron’s head “snap back” when
Cunningham shot him in the mouth. Armetta Robinson was shot in the back of her head and
comatose for 47 days. Tomeaka Grant was shot in the head and arm and lost her left eye. James
Grant was shot five times, including in his face, as he tried to shield Jala. His efforts were
unsuccessful: Jala was shot twice in the head and died on the kitchen floor. Cunningham and
Jackson fled and discarded the murder weapons, which were never recovered.

                                          *     *    *

       As a juror in Cunningham’s trial, Nichole Mikesell heard detailed testimony regarding
the facts described above—including testimony by James Grant about how he begged for his
daughter’s life before she was shot. The jury convicted Cunningham and recommended a
sentence of death, which the trial judge imposed.
 Nos. 11-3005/20-3429                   Cunningham v. Shoop                               Page 53


                                                  II.

                                                  A.

          One weekend afternoon about a year after the trial, investigator Gary Ericson showed up
uninvited at Mikesell’s home while she was playing outside with her kids. Ericson’s summary of
that interview is the basis of Cunningham’s first claim of juror bias, on which the majority now
grants relief.

          That claim, as the majority describes it, is that “Mikesell’s social-worker colleagues fed
her information about Cunningham.” Op. at 12. That description substantially embellishes what
the summary itself says. As an initial matter, the majority asserts that Mikesell’s “statement” to
Ericson “indicated bias against Cunningham.” Op. at 17. But of course it did: the interview
came a year after Mikesell had heard chapter and verse about how Cunningham rounded up and
then helped to shoot eight people in Shane Liles’s kitchen. By then—after Mikesell and every
other juror had voted to convict Cunningham and recommended a sentence of death—it was
Mikesell’s prerogative to think that Cunningham was “an evil person” with “no redeeming
qualities.” Jurors must be impartial before they render a verdict, not after.

          The only assertion in Ericson’s summary that matters—as the state court of appeals
correctly observed—was his assertion that Mikesell had said that “some social workers worked
with Jeronique in the past and were afraid of him.” That assertion was not enough, the state
court held, to require the trial court to hold an evidentiary hearing as to whether Mikesell had
been an impartial juror the year before. The question now is whether that decision “was so
lacking in justification that there was an error well understood and comprehended in existing law
beyond any possibility for fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103
(2011).

          The answer to that question depends on the showing necessary to mandate—as a matter
of constitutional due process—an evidentiary hearing regarding a juror’s partiality. On habeas
review, we determine that answer only by reference to “clearly established Federal law, as
determined by the Supreme Court of the United States[.]” 28 U.S.C. § 2254(d). Here, the
relevant Supreme Court case is Remmer v. United States, 347 U.S. 227 (1954), in which a juror
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                Page 54


alleged mid-trial that he had been offered a bribe to acquit the defendant. That allegation,
coupled with an FBI agent’s follow-up visit to the juror while the trial was still underway,
mandated an evidentiary “hearing with all interested parties permitted to participate.” Id. at 230.
The majority thinks this case is so obviously similar to Remmer that the state court’s decision not
to hold an evidentiary hearing was “an unreasonable application of Remmer.” Op. at 15.

       But the only obvious error here is the majority’s own. The majority says that, “[t]o
receive a Remmer hearing, Cunningham had to colorably allege that the jury encountered
extraneous influence—which he did in his state postconviction petition.” Op. at 14 (emphasis
added). But the rule that the majority applies to this claim—that upon a “colorable” allegation of
juror bias, the trial court must hold an evidentiary hearing to investigate the matter further—
appears in no holding “by the Supreme Court of the United States[.]” 28 U.S.C. § 2254(d).
Instead that rule comes from our own direct-review cases, notably United States v. Davis, 177
F.3d 552, 557 (6th Cir. 1999).      And we cannot grant habeas relief based upon our own
constitutional precedents, which is what the majority does today. For this particular trespass the
Supreme Court has already reversed us at least twice: “As we explained in correcting an
identical error by the Sixth Circuit two Terms ago, circuit precedent does not constitute ‘clearly
established Federal law, as determined by the Supreme Court,’ 28 U.S.C. § 2254(d)(1). It
therefore cannot form the basis for habeas relief under AEDPA.” Parker v. Matthews, 567 U.S.
37, 48-49 (2012) (cleaned up). Thus, the Court held, “it was plain and repetitive error for the
Sixth Circuit to rely on its own precedents in granting [] habeas relief.” Id. at 49. Yet here the
majority repeats the same error again.

       A lawful resolution of Cunningham’s claim would begin with the Supreme Court’s
recognition that, “[w]hen assessing whether a state court’s application of federal law is
unreasonable, the range of reasonable judgment can depend in part on the nature of the relevant
rule that the state court must apply.” Renico v. Lett, 559 U.S. 766, 776 (2010) (internal quotation
marks omitted). Specifically, “the more general the rule at issue—and thus the greater the
potential for reasoned disagreement among fair-minded judges—the more leeway state courts
have in reaching outcomes in case-by-case determinations.” Id.
 Nos. 11-3005/20-3429                  Cunningham v. Shoop                                 Page 55


       Under that framework, the Ohio Court of Appeals had maximum leeway when
adjudicating the claim at issue here. For as to the showing necessary to mandate an evidentiary
hearing regarding potential juror bias, the Supreme Court’s holdings provided the Ohio court
with scarcely any guidance at all. In Remmer itself, the Court made no attempt to describe,
qualitatively or quantitatively, the showing necessary to mandate the evidentiary hearing that the
majority says was so plainly mandated here. Instead the Court said this: “The trial court should
not decide and take final action ex parte on information such as was received in this case, but
should determine the circumstances, the impact thereof on the juror, and whether or not it was
prejudicial, in a hearing with all interested parties permitted to participate.” 347 U.S. at 229-30
(emphasis added).

       That holding provided not a rule but a data point: the Court said that a hearing was
necessary on the facts of that case, but did not state a principle of general application as to why.
The Ohio courts were thus left to compare the facts of this case to the facts of Remmer when
deciding whether to order a hearing. And a fairminded jurist could easily conclude that the facts
here were materially different than the facts there. In Remmer, two facts were critical. The first,
as noted above, was that, during trial, a juror reported to the judge that a third party had offered
the juror what appeared to have been a bribe to vote in favor of acquittal. That amounted to an
allegation of “tampering directly or indirectly with a juror during a trial about the matter pending
before the jury[,]” which, if true, the Court deemed “presumptively prejudicial.” Id. at 229. The
second critical fact was that, after the juror reported the apparent bribe to the judge, an FBI agent
visited the juror to inquire about it, again while the trial was still pending. Id. at 228. As to the
latter fact, the Court said: “The sending of an F.B.I. agent in the midst of a trial to investigate a
juror as to his conduct is bound to impress the juror and is very apt to do so unduly.” Id. at 229.
These two facts combined were the “information such as was received in this case” that
mandated a hearing in Remmer. Id. at 229-230.

       We have nothing of the sort for the claim here. What we have, rather, is an allegation
that, a year after trial, Mikesell knew that some of her colleagues were afraid of Cunningham.
That allegation, taken as true, is not nearly as prejudicial on its face as the bribery allegation in
Remmer was. Instead, as the Ohio Court of Appeals recognized, the allegation requires a degree
 Nos. 11-3005/20-3429                Cunningham v. Shoop                               Page 56


of speculation—about whether Mikesell obtained that putative knowledge in the twelve months
after trial rather than before, and about the extent to which that knowledge was actually
prejudicial—that the allegation in Remmer, taken as true, did not. A fairminded jurist could
therefore conclude that Remmer’s presumption of prejudice did not apply here. Nor does the
record for this claim include anything like an FBI agent’s mid-trial visit to a juror recently
offered a bribe to acquit. Thus, a fairminded jurist could conclude—I think likely would
conclude—that the information received here was less suggestive of prejudice than the
“information such as was received” in Remmer. Id. at 229-30.

        Meanwhile, in the 60-odd years since Remmer, the Supreme Court has not ordered a
Remmer hearing even once. (The majority’s reliance on Smith v. Phillips, 455 U.S. 209 (1982),
is misplaced: that case did not even present the question whether to order a Remmer hearing.
See id. at 217.) Thus, as to the Supreme Court’s own precedents, the facts of Remmer itself
remain the only source of guidance as to the showing necessary to mandate a Remmer hearing.
And those facts are quite different from those here. No precedent of the Supreme Court,
therefore, would compel every fairminded jurist to hold that a Remmer hearing was mandatory as
to Cunningham’s first claim of juror bias. The majority misapplies § 2254(d) when it grants the
writ as to that claim.

                                               B.

        The majority likewise orders a hearing as to Cunningham’s second claim of juror bias,
which the Ohio Court of Appeals held was procedurally barred. We therefore review that claim
de novo. Coley v. Bagley, 706 F.3d 741, 749 (6th Cir. 2013).

        As an initial matter, I think that Cunningham has established diligence for purposes of
seeking an evidentiary hearing (as opposed to substantive relief) on this claim. The claim itself
centers on allegations that, during deliberations, Mikesell told other jurors that she knew the
victims’ families. Cunningham first became aware of the grounds for this claim, such as they
are, when his own investigator interviewed jurors Staci Freeman and Roberta Wobler in late
2008. Cunningham then sought written discovery and an evidentiary hearing in federal and then
state court. Under Supreme Court precedent, those efforts are enough to establish Cunningham’s
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                  Page 57


diligence for purposes of the habeas statute. See 28 U.S.C. § 2254(e)(2); Williams v. Taylor,
529 U.S. 420, 437 (2000). Those same efforts support a determination of cause (though not
prejudice) for purposes of his procedural default of this claim. Id. at 444.

       That leaves the question whether Cunningham has made the substantive showing
necessary to obtain a hearing as to this claim. But a threshold question is evidentiary: whether,
as the district court held, the evidence on which Cunningham based this claim was itself barred
by the longstanding “rule against admission of jury testimony to impeach a verdict[.]” Tanner v.
United States, 483 U.S. 107, 121 (1987). I think the district court was right on this point.

       “[L]ong-recognized and very substantial concerns support the protection of jury
deliberations from intrusive inquiry.”      Id. at 127.    As this case itself illustrates, if jury
deliberations were open to examination upon every post hoc claim of misconduct or bias,
“[j]urors would be harassed and beset by the defeated party in an effort to secure from them
evidence of facts which might establish misconduct sufficient to set aside a verdict.” Id. at 120.
Thus, by the early 20th century, “the near-universal and firmly established common-law rule in
the United States flatly prohibited the admission of juror testimony to impeach a verdict.” Id. at
117. That rule is codified today in Federal Rule of Evidence 606(b), which provides in full:

       (1) Prohibited Testimony or Other Evidence. During an inquiry into the validity
       of a verdict or indictment, a juror may not testify about any statement made or
       incident that occurred during the jury’s deliberations; the effect of anything on
       that juror’s or another juror’s vote; or any juror’s mental processes concerning the
       verdict or indictment. The court may not receive a juror’s affidavit or evidence of
       a juror’s statement on these matters.
       (2) Exceptions. A juror may testify about whether:
       (A) extraneous prejudicial information was improperly brought to the jury’s
       attention;
       (B) an outside influence was improperly brought to bear on any juror; or
       (C) a mistake was made in entering the verdict on the verdict form.

(Emphasis added.)

       The testimony on which Cunningham based his second claim of juror bias ran directly
into the headwinds of this rule. That testimony took the form of affidavits and deposition
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                Page 58


testimony by Roberta Wobler and Staci Freeman, both of whom were jurors at his trial. And
virtually all that testimony concerned matters within the jury’s deliberations, which means that—
subject to the exceptions in Rule 606(b)(2)—the district court presumptively could not even
“receive” these jurors’ “affidavits and evidence[.]” Fed. R. Evid. 606(b)(1) (emphasis added).
Yet the majority proceeds not only to receive all that evidence but to order a hearing based upon
it.

       Most of the testimony that the majority cites from these witnesses—e.g., Freeman’s
testimony that she and “other people in the [jury] room felt pressured[,]” that Mikesell “was very
domineering[,]” that Freeman “was the last one holding out,” that “I felt the sense in the room,
I felt the pressure,” Mikesell “tried to steer everyone,” and so on—was patently barred under the
plain terms of Rule 606(b)(1). That testimony was the archetype of evidence that the Rule
precludes jurors from offering and courts from receiving. That testimony was pedestrian as well:
jurors commonly “assert after the fact that other jurors pressured them into their verdict.” United
States v. Brooks, 987 F.3d 593, 604 (6th Cir. 2021); see also, e.g., United States v. Lloyd,
462 F.3d 510, 519 (6th Cir. 2006) (district court properly declined to receive post-trial testimony
that a juror “could no longer stand the pressure from other jurors”); United States v. Tallman,
952 F.2d 164, 167 (8th Cir. 1991) (“To admit proof of contentiousness and conflict to impeach a
verdict under Rule 606(b) would be to eviscerate the rule”).

       The only testimony that was even arguably proper under Rule 606(b) concerned
Mikesell’s putative relationships with the victims’ families—an issue that easily could have been
covered in voir dire. Wobler testified in her deposition that during “deliberations [Mikesell]
stated she may in the future be working with the families under the Welfare Job and Family
Services where she worked.” Freeman testified in her deposition that, during deliberations,
Mikesell said “she dealt with the victims and their families, they knew who she was, and that if
she would find him not guilty that she would have to deal with them and that’s just something
she didn’t want to have to deal with because of who she was.”

       The question, then, is whether this subset of testimony fell within an exception to Rule
606(b)’s bar on juror testimony concerning statements made during deliberations. The relevant
 Nos. 11-3005/20-3429                  Cunningham v. Shoop                                   Page 59


exceptions are those in Rule 606(b)(2)(A) and (B)—whose differences the caselaw sometimes
blurs by conflating them into one.

       Rule     606(b)(2)(A)     concerns   certain    “information”;   Rule 606(b)(2)(B),     certain
“influences.”     “[E]xtraneous prejudicial information[,]” within the meaning of Rule
606(b)(2)(A), includes “publicity and information related specifically to the case the jurors are
meant to decide[.]” Warger v. Shauers, 574 U.S. 40, 51 (2014) (emphasis added). That kind of
information bears directly on the facts the jury must find (which one might call “substantive
extraneous information”) or on the jury’s assessment of a witness’s credibility (which one might
call “impeachment extraneous information”).           That a juror’s daughter was involved in an
accident similar to the accident at issue at trial, for example, did not provide that juror with
“extraneous prejudicial information” within the meaning of the rule—because the prior accident
“did not provide either her or the rest of the jury with any specific knowledge regarding [the
defendant’s] collision with [the plaintiff].” Id. at 52. By contrast, “news reports of the case
being decided by the jurors” would be extraneous prejudicial information under Rule
606(b)(2)(A). Thompson v. Parker, 867 F.3d 641, 648 (6th Cir. 2017). So too would a juror’s
past dealings with a party or witness, which “taints the deliberations with information not subject
to a trial’s procedural safeguards.” United States v. Herndon, 156 F.3d 629, 636 (6th Cir. 1998).
Here, Mikesell’s alleged reference to her past or future relationship with the victim’s families
conveyed to the jurors no information about the facts of the case or the credibility of the
witnesses who testified.       That reference therefore did not convey “extraneous prejudicial
information” to the jury.

       A closer question is whether Mikesell’s alleged past (Freeman’s version) or future
(Wobler’s version) relationship with the victims’ families was “an outside influence [that] was
improperly brought to bear on any juror[.]” Fed. R. Evid. 606(b)(2)(B). An outside influence is
an “external influence” upon the jury, rather than an “internal” one. Tanner, 483 U.S. at 117.
This distinction too is more illustrated than defined in the caselaw. Examples of external
influence include the bribe offer in Remmer; a bailiff’s statement to jurors that the defendant was
“wicked” and “guilty[,]” see Parker v. Gladden, 385 U.S. 363, 365 (1966); the mid-trial
pendency of a juror’s employment application with the district attorney’s office that was trying
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                Page 60


the case, see Smith v. Phillips, 455 U.S. 209, 212 (1982); and “‘a threat to the safety of a member
of [a juror’s] family,’” see Tanner, 483 U.S. at 123 (quoting H.R.Rep. No. 93-650, pp. 9-10
(1973)). Examples of influences deemed internal include a juror’s intoxication during trial,
Tanner, 483 U.S. at 125; and a juror’s “own subjective fear” that he might encounter the
defendant’s family after trial. Garcia v. Andrews, 488 F.3d 370, 376 (6th Cir. 2007).

       The distinction between external and internal influences is elusive because even internal
influences ultimately arise from some external cause. (No influence upon a juror is a priori.) In
Garcia, for example, the juror’s fear was “based on the fact that he worked in the area where the
Garcia family owned property and that he was ‘in the same business’” that they were in. Id.
That professional and geographic immediacy was external to the juror’s own mental processes,
but the “subjective fear” that resulted—and thus the “influence” arising from that fear—was
internal. Yet in Phillips the pending job application—which the juror himself submitted, and
whose effect on the juror might have been no different than the “subjective fear” in Garcia—was
apparently an external influence.

       All these cases involve a chain of causation between external events and an influence that
is ultimately felt as internal. Perhaps the best way to understand these distinctions, then, is by
reference to whether the influence’s proximate cause is internal or external to the juror’s mental
processes. Suppose a juror’s spouse threatens to divorce him if he does not vote to convict in the
case in which he sits. Any resultant influence on that juror would flow from the threat itself, “in
a natural and continuous sequence, unbroken by any efficient intervening cause[.]” Black’s Law
Dictionary 1125 (6th ed. 1990) (defining “proximate cause”). Hence the threat would be an
external influence. But suppose the juror instead merely believes that his spouse very much
wants him to vote to convict. A prejudicial influence resulting from that belief would flow more
from the intervening cause of juror’s own subjective fears than from his spouse’s body language.
Hence that influence, like the one in Garcia, would be internal. Phillips might be a closer case;
but there the Court apparently thought that the influence upon the applicant juror flowed more
naturally and continuously from the pending application than from his antecedent decision to
submit it. (No application, no influence.) By contrast, in Garcia, the juror’s fear did not flow
naturally and continuously from the what the juror called the “propensity for contact” with the
 Nos. 11-3005/20-3429                 Cunningham v. Shoop                                 Page 61


defendant’s family; instead that fear was “subjective,” which is to say its primary cause was
internal.

        In any event, I think that any influence from Mikesell’s alleged relationship with the
victim’s families was likewise internal. In our last decision in Cunningham’s case, more than
seven years ago, our court defined “the real question raised by this claim” as follows: “did
Mikesell have a relationship with the families of the victims, and if so, was she improperly
biased or influenced by that relationship and her knowledge that she would have to face them
and work in the community after the trial was over?” Cunningham v. Hudson, 756 F.3d 477, 486
(6th Cir. 2014). Any “fear” that Mikesell had of facing the victim’s families after an acquittal
was just as “subjective” as the Garcia juror’s fear of facing the defendant’s family after a
conviction. For in neither case did the families take any discrete action to cause the alleged fear.
In both cases, rather, the fear was subjective, arising primarily from the juror’s own mental
processes—in Mikesell’s case (assuming the fear existed at all) from her own self-imposed
moral pressure.

        The “influence” of which Cunningham complains now was therefore internal. Thus, the
jurors’ testimony about that alleged influence did not fall within any exception in Rule 606(b)(2),
which means that Rule 606(b)(1) barred the district court from receiving that testimony.
The district court therefore was not required to hold a hearing on the basis of that testimony.
See Tanner, 483 U.S. at 126-27. (On this point the majority’s reliance on Williams is likewise
misplaced: the evidence that supported a hearing in that case had nothing to do with jury
deliberations. See 529 U.S. at 441-43.)

        It bears mention that the omission of any open-ended exception in Rule 606(b)(2) for
testimony about “potential juror bias” was deliberate. The rule’s exceptions, as shown above,
are more narrow and discrete.       And Rule 606(b)(1)’s limitations, the Supreme Court has
repeatedly emphasized, operate alongside “existing, significant safeguards for the defendant’s
right to an impartial and competent jury beyond post-trial juror testimony[.]” Pena-Rodriguez v.
Colorado, 137 S. Ct. 855, 866 (2017). Specifically, “voir dire provides an opportunity for the
court and counsel to examine members of the venire for impartiality. As a trial proceeds, the
court, counsel, and court personnel have some opportunity to learn of any juror misconduct.
 Nos. 11-3005/20-3429                  Cunningham v. Shoop                               Page 62


And, before the verdict, jurors themselves can report misconduct to the court.”          Id.   But
testimony about jury deliberations cannot serve as a back-end substitute for voir dire. “It is
virtually impossible to shield jurors from every contact or influence that might theoretically
affect their vote.” Phillips, 455 U.S. at 217. And it is far from clear “that the jury system could
survive such efforts to perfect it.” Tanner, 483 U.S. at 120. For all these reasons, the majority
errs in ordering a hearing on this claim.

                                                C.

       Finally, I concur in the judgment as to the majority’s denial of relief on Cunningham’s
remaining claims.     I disagree, however, with the majority’s dictum that counsel’s “subpar
performance at the penalty phase flouted the Constitution.” Op. at 29. The majority does not
dispute the adequacy of counsel’s investigation, asserting instead that counsel should have
presented more details from the records of Allen Children’s Services. As the Ohio courts
determined, however, the evidence that Cunningham (and now the majority) cites “largely
duplicated the mitigation evidence at trial.” Cullen v. Pinholster, 563 U.S. 170, 200 (2011).
And those records “would barely have altered the sentencing profile presented[.]” Strickland v.
Washington, 466 U.S. 668, 700 (1984).

       I concur in the judgment in part and respectfully dissent in part.